             Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 1 of 19




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,
                                                              1     ) Case No. 20-30336 (DRJ)
                                                                    )
                             Reorganized Debtors.                   ) (Jointly Administered)
                                                                    )

                                         AFFIDAVIT OF SERVICE

       I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims, noticing, and solicitation agent for the Reorganized Debtors in the above-
captioned chapter 11 cases.

         On February 19, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Master Service
List attached hereto as Exhibit A, and via first class mail and email on the Notice Parties Service
List attached hereto as Exhibit B:

      •      Reorganized Debtors' Motion to Enforce the Confirmation Order with Respect to the
             SDNY Securities Litigation [Docket No. 1081]

Dated: February 24, 2021
                                                                                  /s/ Asir U. Ashraf
                                                                                  Asir U. Ashraf
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on February 24, 2021, by Asir U. Ashraf, proved
to me on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022



1         A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
      Debtors’ claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.


                                                                                                          SRF 51209
Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 2 of 19




                            Exhibit A
                                                                       Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 3 of 19
                                                                                                                                                      Exhibit A
                                                                                                                                                  Master Service List
                                                                                                                                               Served as set forth below




                                           DESCRIPTION                                        NAME                                                                         ADDRESS                          EMAIL                   METHOD OF SERVICE
                                                                                                                   ATTN: ALI KANAAN AND MOHAMMED WAHIDUZZAMAN
                                                                                                                   SALAH ABAHSAIN GROUP
                                                                               ABAHSAIN CONSOLIDATED CO FOR ENERGY PO BOX 31122 KING ABDUL AZIZ ST.                                  ALIKANAN@ABAHSAIN.NET
TOP 50 UNSECURED CREDITOR                                                      POWER LTD                           AL KHOBAR 31952 SAUDI ARABIA                                      WAHID@ACP.SA                              Email
                                                                                                                   ATTN: PAUL LOPEZ, LARRY BOYD, EMILY HAHN                          PLOPEZ@ABERNATHY-LAW.COM
                                                                                                                   1700 REDBUD BLVD                                                  LBOYD@ABERNATHY-LAW.COM
                                                                               ABERNATHY, ROEDER, BOYD & HULLETT,  STE 300                                                           EHAHN@ABERNATHY-LAW.COM
COUNSEL TO COLLIN COUNTY TAX ASSESSOR/COLLECTOR                                P.C.                                MCKINNEY TX 75069                                                 bankruptcy@abernathy-law.com              Email
                                                                                                                   ATTN: ROBIN B. CHEATHAM AND SCOTT R. CHEATHAM
COUNSEL TO HARVEY GULF INTERNATIONAL MARINE, LLC AND HONEYWELL                                                     701 POYDRAS STREET, SUITE 4500                                    ROBIN.CHEATHAM@ARLAW.COM
INTERNATIONAL, INC.                                                            ADAMS AND REESE LLP                 NEW ORLEANS LA 70139                                              SCOTT.CHEATHAM@ARLAW.COM                  Email
                                                                                                                   ATTN: KETAN SAWARKAR
                                                                                                                   4515 N SANTA FE AVE. DEPT. APS
BANKRUPTCY SERVICER FOR BMW FINANCIAL SERVICES NA, LLC                         AIS PORTFOLIO SERVICES, LP          OKLAHOMA CITY OK 73118                                            ECFNOTICES@ASCENSIONCAPITALGROUP.COM      Email
                                                                                                                   ATTN: ANSLEY NEWTON, SR. LEGAL COUNSEL
                                                                                                                   2103 CITYWEST BLVD.
                                                                                                                   SUITE 800
AKER SOLUTIONS, INC.                                                           AKER SOLUTIONS, INC.                HOUSTON TX 77042                                                  ANSLEY.NEWTON@AKERSOLUTIONS.COM           Email
                                                                                                                   ATTN: PAMELA H. WALTERS
                                                                                                                   2520 W.W. THORNE DRIVE
COUNSEL TO ALDINE INDEPENDENT SCHOOL DISTRICT                                  ALDINE INDEPENDENT SCHOOL DISTRICT  HOUSTON TX 77073                                                  BNKATTY@ALDINEISD.ORG                     Email
                                                                                                                   ATTN: JOHAN VERMEER
                                                                                                                   ROUTE DE PRA DE PLAN 18
                                                                                                                   CASE POSTALE 411
TOP 50 UNSECURED CREDITOR                                                      ALLSEAS MARINE CONTRACTORS SA       CHÂTEL-SAINT-DENIS 1618 SWITZERLAND                                                                         First Class Mail
                                                                                                                   ATTN: T. JOSH JUDD, PATRICK KELLY
                                                                                                                   1885 SAINT JAMES PLACE
                                                                                                                   15TH FLOOR                                                        JJUDD@ANDREWSMYERS.COM
COUNSEL TO APACHE INDUSTRIAL SERVICES, INC., GERAB NATIONAL ENTERPRISES LLC    ANDREWS MYERS, P.C.                 HOUSTON TX 77056                                                  PKELLY@ANDREWSMYERS.COM                   Email
                                                                                                                   ATTN: MIKE KNIGIN, CEO
                                                                                                                   250 ASSAY STREET
                                                                                                                   SUITE 500
TOP 50 UNSECURED CREDITOR                                                      APACHE INDUSTRIAL SERVICES          HOUSTON TX 77044                                                                                            First Class Mail
COUNSEL TO BP AMERICA INC., BP EXPLORATION & PRODUCTION, INC., BP MAURITANIA                                       ATTN: D. TYLER NURNBERG
INVESTMENTS LIMITED, BP TRINIDAD AND TOBAGO LLC, AND CERTAIN OF THEIR                                              70 WEST MADISON STREET, SUITE 4200
DOMESTIC AND FOREIGN AFFILIATES                                                ARNOLD & PORTER KAYE SCHOLER LLP    CHICAGO IL 60602-4231                                             TYLER.NURNBERG@ARNOLDPORTER.COM           Email
COUNSEL TO BP AMERICA INC., BP EXPLORATION & PRODUCTION, INC., BP MAURITANIA                                       ATTN: ROSA J. EVERGREEN, GERARDO MIJARES-SHAFAI
INVESTMENTS LIMITED, BP TRINIDAD AND TOBAGO LLC, AND CERTAIN OF THEIR                                              601 MASSACHUSETTS AVENUE NW                                       ROSA.EVERGREEN@ARNOLDPORTER.COM
DOMESTIC AND FOREIGN AFFILIATES                                                ARNOLD & PORTER KAYE SCHOLER LLP    WASHINGTON DC 20001-3743                                          GERARDO.MIJARES-SHAFAI@ARNOLDPORTER.COM   Email
COUNSEL TO BP AMERICA INC., BP EXPLORATION & PRODUCTION, INC., BP MAURITANIA                                       ATTN: SEAN M. CALLAGY
INVESTMENTS LIMITED, BP TRINIDAD AND TOBAGO LLC, AND CERTAIN OF THEIR                                              THREE EMBARCADERO CENTER, 10TH FLOOR
DOMESTIC AND FOREIGN AFFILIATES                                                ARNOLD & PORTER KAYE SCHOLER LLP    SAN FRANCISCO CA 94111-4024                                       SEAN.CALLAGY@ARNOLDPORTER.COM             Email
                                                                                                                   ATTN: CHRISTOPHER S. MURPHY
                                                                                                                   BANKRUPTCY & COLLECTIONS DIVISION MC 008
                                                                                                                   PO BOX 12548
COUNSEL TO THE TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                            ASSISTANT ATTORNEY GENERAL          AUSTIN TX 78711-2548                                              CHRISTOPHER.MURPHY@OAG.TEXAS.GOV          Email
                                                                                                                   ATTN: KRISTI HOLCOMBE
                                                                                                                   920 MEMORIAL CITY WAY
                                                                                                                   SUITE 1200                                                        KRISTI.HOLCOMBE@AVEVA.COM
TOP 50 UNSECURED CREDITOR                                                      AVEVA INC                           HOUSTON TX 77042                                                  LYNNE.XERRAS@HKLAW.COM                    Email
                                                                                                                   ATTN: REESE W. BAKER
                                                                                                                   950 ECHO LANE
                                                                                                                   SUITE 300
COUNSEL FOR COLIGADO SHAREHOLDERS GROUP                                        BAKER & ASSOCIATES                  HOUSTON TX 77024                                                  IGO@BAKERASSOCIATES.NET                   Email
                                                                                                                   ATTN: DAN BAKER, CEO
                                                                                                                   900 NORTH GARVER ROAD
TOP 50 UNSECURED CREDITOR                                                      BAKER CONCRETE CONSTRUCTION INC     MONROE OH 45050                                                                                             First Class Mail
                                                                                                                   ATTN: LAUREN ORMSBEE & JAMES M. FEE
                                                                               BERNSTEIN LITOWITZ BERGER &         1251 AVENUE OF THE AMERICAS, 44TH FLOOR                           LAUREN@BLBGLAW.COM
COUNSEL FOR PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI                 GROSSMAN LLP                        NEW YORK NY 10020                                                 JAMES.FEE@BLBGLAW.COM                     Email
COUNSEL TO STEAMFITTERS & PLUMBERS LOCAL UNION NO. 464 PENSION FUND,
STEAMFITTERS & PLUMBERS LOCAL UNION NO. 464 ANNUITY FUND, STEAMFITTERS &
PLUMBERS LOCAL UNION NO. 464 WELFARE FUND, STEAMFITTERS & PLUMBERS LOCAL                                            ATTN: FREDERICK ZARATE
UNION NO. 464 EDUCATIONAL TRUST FUND, STEAMFITTERS & PLUMBERS LOCAL UNION                                           753 STATE AVENUE
NO. 464 EDUCATIONAL VACATION FUND, AND STEAMFITTERS & PLUMBERS LOCAL UNION                                          SUITE 475
NO. 464                                                                    BLAKE & UHLIG, P.A.                      KANSAS CITY KS 66101                                             FEZ@BLAKE-UHLIG.COM                       Email
                                                                                                                    ATTN: ALBERT M BELMONT, III & BRYAN R. LENTZ
                                                                                                                    1524 LOCUST STREET                                               ABELMONT@BOCHETTOANDLENTZ.COM
COUNSEL TO HUSSEIN ADEL DAHROUG                                                BOCHETTO AND LENTZ, PC               PHILADELPHIA PA 19102                                            BLENTZ@BOCHETTOANDLENTZ.COM               Email
                                                                                                                    ATTN: ERIC AMAR
                                                                                                                    531 32 QUAI DE DION BOUTON
BOLLORE TRANSPORT & LOGISTICS                                                  BOLLORE TRANSPORT & LOGISTICS        PUTEAUX 92800 FRANCE                                             ERIC.AMAR@BOLLORE.COM                     Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                   Page 1 of 15
                                                                      Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 4 of 19
                                                                                                                                                    Exhibit A
                                                                                                                                                Master Service List
                                                                                                                                             Served as set forth below




                                           DESCRIPTION                                            NAME                                                                ADDRESS                                  EMAIL           METHOD OF SERVICE
                                                                                                                  ATTN: RONALD W. HARRIS, VICE PRESIDENT AND CHIEF FINANCIAL OFFICER
                                                                                                                  BEAUMONT OFFICE - CORPORATE OFFICE
                                                                                                                  1020 LINDBERGH DRIVE
TOP 50 UNSECURED CREDITOR                                                      BOMAC CONTRACTORS LTD              BEAUMONT TX 77707                                                     RONALD.HARRIS@BO-MAC.COM          Email
COUNSEL TO THE REVOLVING ADMINISTRATIVE AGENT UNDER THAT CERTAIN
SUPERPRIORITY SENIOR SECURED CREDIT AGREEMENT, DATED AS OF OCTOBER 21, 2019,
AND REVOLVING AND LC ADMINISTRATIVE AGENT UNDER THAT CERTAIN CREDIT                                               ATTN: WILLIAM A. (TREY) WOOD III, JASON G. COHEN, CAROLINE W. ELLIS   TREY.WOOD@BRACEWELL.COM
AGREEMENT, DATED AS OF MAY 10, 2018 AND LOCAL COUNSEL FOR CREDIT AGRICOLE                                         711 LOUISIANA STREET, SUITE 2300                                      JASON.COHEN@BRACEWELL.COM
CORPORATE AND INVESTMENT BANK                                                  BRACEWELL LLP                      HOUSTON TX 77002                                                      CAROLINE.W.ELLIS@BRACEWELL.COM    Email
                                                                                                                  ATTN: BILL HAYES, PRESIDENT AND CEO
                                                                                                                  1325 COBB INTERNATIONAL DRIVE
                                                                                                                  STE. A-1
TOP 50 UNSECURED CREDITOR                                                      BRANDSAFWAY LLC                    KENNESAW GA 30152                                                                                       First Class Mail
                                                                                                                  ATTN: ROBERT J. STARK, BENNETT S. SILVERBERG
COUNSEL TO THE CONSENTING NOTEHOLDERS, COUNSEL TO THE AD HOC NOTEHOLDER                                           7 TIMES SQUARE                                                        RSTARK@BROWNRUDNICK.COM
GROUPS                                                                         BROWN RUDNICK LLP                  NEW YORK NY 10036                                                     BSILVERBERG@BROWNRUDNICK.COM      Email
                                                                                                                  ATTN: TRICIA W. MACALUSO
                                                                                                                  2200 ROSS AVENUE
                                                                                                                  SUITE 3300
COUNSEL TO AMIAD USA INC.                                                      BRYAN CAVE LEIGHTON PAISNER LLP    DALLAS TX 75201-7965                                                  TRICIA.MACALUSO@BCLPLAW.COM       Email
                                                                                                                  ATTN: SHAWN M. CHRISTIANSON
                                                                               BUCHALTER, A PROFESSIONAL          55 SECOND STREET, 17TH FLOOR
COUNSEL TO ORACLE AMERICA, INC.                                                CORPORATION                        SAN FRANCISCO CA 94105-3493                                           SCHRISTIANSON@BUCHALTER.COM       Email
                                                                                                                  ATTN: J. MICHAEL SUTHERLAND
                                                                                                                  901 MAIN STREET
                                                                               CARRINGTON, COLEMAN, SLOMAN &      SUITE 5500
COUNSEL TO CTCI CORP (TAIWAN)                                                  BLUMENTHAL, LLP                    DALLAS TX 75202                                                       MSUTHERLAND@CCSB.COM              Email
                                                                                                                  ATTN: DR. MAL MADDOCK
                                                                                                                  1515 BROAD STREET
TOP 50 UNSECURED CREDITOR                                                      CHEVRON LUMMUS GLOBAL              BLOOMFIELD NJ 07003                                                                                     First Class Mail
                                                                                                                  ATTN: GENERAL COUNSEL
                                                                                                                  100 CHEVRON WAY BLDG 10
                                                                                                                  THIRD FL
TOP 50 UNSECURED CREDITOR                                                      CHEVRON LUMMUS GLOBAL              RICHMOND CA 94802                                                                                       First Class Mail
                                                                                                                  ATTN: MICHAEL L. ARMSTRONG
                                                                                                                  6001 BOLLINGER CANYON ROAD
                                                                                                                  T-2084
CHEVRON LUMMUS GLOBAL LLC                                                      CHEVRON LUMMUS GLOBAL LLC          SAN RAMON CA 94583                                                    ARMS@CHEVRON.COM                  Email
                                                                                                                  ATTN: SCOTT A. ZUBER
                                                                                                                  ONE BOLAND DRIVE
COUNSEL TO EULER HERMES NORTH AMERICA INSURANCE COMPANY                        CHIESA SHAHINIAN & GIANTOMASI PC   WEST ORANGE NJ 07052                                                  SZUBER@CSGLAW.COM                 Email
                                                                                                                  ATTN: ANNEMARIE LANEY HILL
                                                                                                                  909 FANNIN, SUITE 2300
COUNSEL TO EULER HERMES NORTH AMERICA INSURANCE COMPANY                        CLARK HILL STRASBURGER             HOUSTON TX 77010                                                      ALANEYHILL@CLARKHILL.COM          Email
                                                                                                                  ATTN: ROBERT P. FRANKE, ANDREW G. EDSON, AUDREY L. HORNISHER
                                                                                                                  901 MAIN STREET                                                       BFRANKE@CLARKHILL.COM
                                                                                                                  SUITE 6000                                                            AEDSON@CLARKHILL.COM
COUNSEL TO FLOWSERVE CORPORATION AND FLOWSERVE US INC.                         CLARK HILL STRASBURGER             DALLAS TX 75202-3794                                                  AHORNISHER@CLARKHILL.COM          Email
                                                                                                                  ATTN: JANE VANLARE AND LISA M. SCHWEITZER
                                                                                                                  ONE LIBERTY PLAZA
                                                                                                                  1 LIBERTY ST                                                          JVANLARE@CGSH.COM
COUNSEL TO TOTAL PETROCHEMICALS & REFINING USA, INC.                           CLEARY GOTTLIEB                    NEW YORK NY 10006                                                     LSCHWEITZER@CGSH.COM              Email
                                                                                                                  ATTN: CRAIG E. POWER AND MISTY A. SEGURA
                                                                                                                  FOUR HOUSTON CENTER
                                                                                                                  1221 LAMAR STREET, 16TH FLOOR                                         CPOWER@COKINOSLAW.COM
COUNSEL TO DAVID E. HARVEY BUILDERS, INC.                                      COKINOS | YOUNG                    HOUSTON TX 77010-3039                                                 MSEGURA@COKINOSLAW.COM            Email
                                                                                                                  ATTN: MICHAEL D. WARNER AND BENJAMIN L. WALLEN
                                                                                                                  301 COMMERCE STREET
                                                                                                                  SUITE 1700                                                            MWARNER@COLESCHOTZ.COM
COUNSEL TO SINCLAIR WYOMING REFINING COMPANY                                   COLE SCHOTZ P.C.                   FORT WORTH TX 76102                                                   BWALLEN@COLESCHOTZ.COM            Email
                                                                                                                  ATTN: DEANNA LEE WESTFALL, ASSISTANT ATTORNEY GENERAL
                                                                                                                  1300 BROADWAY
                                                                                                                  8TH FLOOR
COUNSEL TO COLORADO DEPARTMENT OF REVENUE                                      COLORADO DEPARTMENT OF LAW         DENVER CO 80203                                                       DEANNA.WESTFALL@COAG.GOV          Email
                                                                                                                  ATTN: DEB SECREST
                                                                                                                  DEPARTMENT OF LABOR AND INDUSTRY, COLLECTIONS SUPPORT UNIT
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (UCTS),                                               651 BOAS STREET, ROOM 925
DEPARTMENT OF LABOR AND INDUSTRY, COMMONWEALTH OF PENNSYLVANIA                 COMMONWEALTH OF PENNSYLVANIA       HARRISBURG PA 17121                                                   RA-LI-UCTS-BANKRUPT@STATE.PA.US   Email
                                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                  APARTADO 9020192
ATTORNEY GENERAL                                                               COMMONWEALTH OF PUERTO RICO        SAN JUAN PR 00902-0192                                                                                  First Class Mail




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                 Page 2 of 15
                                                                   Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 5 of 19
                                                                                                                                                            Exhibit A
                                                                                                                                                        Master Service List
                                                                                                                                                     Served as set forth below




                                           DESCRIPTION                                        NAME                                                                               ADDRESS                                                                  EMAIL           METHOD OF SERVICE
                                                                                                                        ATTN: BRYAN P. VEZEY
                                                                                                                        1221 MCKINNEY STREET
                                                                                                                        SUITE 2900
COUNSEL TO SINCLAR WYOMING REFINING COMPANY                                 COZEN O’CONNOR                              HOUSTON TX 77010                                                                                            BVEZEY@COZEN.COM                 Email
                                                                                                                        ATTN: FREDERICK E. SCHMIDT
                                                                                                                        277 PARK AVENUE
COUNSEL TO SINCLAR WYOMING REFINING COMPANY                                 COZEN O’CONNOR                              NEW YORK NY 10172                                                                                           ESCHMIDT@COZEN.COM               Email
                                                                                                                                                                                                                                    RON.SPITZER@CA-CIB.COM
                                                                                                                                                                                                                                    YURIY.TSYGANOV@CA-CIB.COM
                                                                                                                                                                                                                                    PAUL.ARENS@CA-CIB.COM
REVOLVING ADMINISTRATIVE AGENT UNDER THAT CERTAIN SUPERPRIORITY SENIOR                                                  ATTN: RONALD E. SPITZER, YURIY TSYGANOV, PAUL ARENS, D.J WEST, KATHLEEN SWEENEY, PIERRE-ALAIN BENNAIM AND   D.J.WEST@CA-CIB.COM
SECURED CREDIT AGREEMENT, DATED AS OF OCTOBER 21, 2019, AND REVOLVING AND LC                                            KRISTA ELLIS                                                                                                KATHLEEN.SWEENEY@CA-CIB.COM
ADMINISTRATIVE AGENT UNDER THAT CERTAIN CREDIT AGREEMENT, DATED AS OF MAY CREDIT AGRICOLE CORPORATE AND                 1301 AVENUE OF THE AMERICAS                                                                                 PIERRE.BENNAIM@CA-CIB.COM
10, 2018                                                                     INVESTMENT BANK                            NEW YORK NY 10019                                                                                           KRISTA.ELLIS@CA-CIB.COM          Email
                                                                                                                        ATTN: KELLY M. HALL, CEO AND KEVIN ROGGE, PRESIDENT
                                                                                                                        3630 WESTCHASE
TOP 50 UNSECURED CREDITOR                                                   DAVID E HARVEY BUILDERS INC                 HOUSTON TX 77042                                                                                                                             First Class Mail
                                                                                                                        ATTN: DAMIAN S. SCHAIBLE, NATASHA TSIOURIS
COUNSEL TO THE CONSENTING SUPERPRIORITY TERM LENDERS, THE CONSENTING TERM                                               450 LEXINGTON AVENUE                                                                                        DAMIAN.SCHAIBLE@DAVISPOLK.COM
LENDERS, AD HOC GROUP OF TERM LENDERS                                       DAVIS POLK & WARDWELL LLP                   NEW YORK NY 10017                                                                                           NATASHA.TSIOURIS@DAVISPOLK.COM   Email
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            DISTRICT DEPARTMENT OF THE                  1200 FIRST STREET NE
ENVIRONMENTAL PROTECTION AGENCY                                             ENVIRONMENT (DDOE)                          WASHINGTON DC 20002                                                                                         DDOE@DC.GOV                      Email
                                                                                                                        ATTN: ERIC A. HANDLER
                                                                                                                        1999 HARRISON STREET
                                                                                                                        26TH FLOOR
COUNSEL TO AUTODESK, INC.                                                   DONAHUE FITZGERALD LLP                      OAKLAND CA 94612-3250                                                                                       EHANDLER@DONAHUE.COM             Email
                                                                                                                        ATTN: NICOLE SEO
                                                                                                                        259, JEOKHYEON-RO, SEONGSAN-GU
TOP 50 UNSECURED CREDITOR                                                   DOOSAN MECATEC CO LTD                       CHANGWON 51708 SOUTH KOREA                                                                                  AMNESIA1@DOOSAN.COM              Email
                                                                                                                        ATTN: CARL DORÉ, JR. AND ALLYSON JOHNSON
                                                                                                                        17171 PARK ROW
                                                                                                                        SUITE 160                                                                                                   CARL@DORELAWGROUP.NET
COUNSEL TO TRINIDAD OFFSHORE FABRICATORS UNLIMITED                          DORÉ ROTHBERG MCKAY, P.C.                   HOUSTON TX 77084                                                                                            AJOHNSON@DORELAWGROUP.NET        Email
                                                                                                                        ATTN: DUNCAN REED
                                                                                                                        382330 187 GIDC ESTATE
TOP 50 UNSECURED CREDITOR                                                   DRESSER RAND INDIA PVT LTD                  NARODA AHMEDABAD GUJARAT 382330 INDIA                                                                                                        First Class Mail
                                                                                                                        ATTN: DR. BORIS WERNIG, MANAGING DIRECTOR
                                                                                                                        KARL-KRÄMER-STRASSE 12
                                                                                                                        PO-BOX 40 20, 57263 HILCHENBACH
TOP 50 UNSECURED CREDITOR                                                   EISENBAU KRAMER GMBH                        KREUZTAL-KREDENBACH 57223 GERMANY                                                                           INFO@EBKPIPE.COM                 Email
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                        5 POST OFFICE SQUARE
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           SUITE 100
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 1 (CT, MA, ME, NH, RI, VT)           BOSTON MA 02109-3912                                                                                                                         First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                        1200 SIXTH AVENUE
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           SUITE 900
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 10 (AK, ID, OR, WA)                  SEATTLE WA 98101                                                                                                                             First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           290 BROADWAY
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 2 (NJ, NY, PR, VI)                   NEW YORK NY 10007-1866                                                                                                                       First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 3 (DC, DE, MD, PA, VA, WV)           PHILADELPHIA PA 19103-2029                                                                                                                   First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           ATLANTA FEDERAL CENTER, 61 FORSYTH STREET
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 4 (AL, FL, GA, KY, MS, NC, SC, TN)   ATLANTA GA 30303-3104                                                                                                                        First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           77 WEST JACKSON BOULEVARD
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 5 (IL, IN, MI, MN, OH, WI)           CHICAGO IL 60604-3507                                                                                                                        First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                        1445 ROSS AVENUE
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           SUITE 1200
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 6 (AR, LA, NM, OK, TX)               DALLAS TX 75202-2733                                                                                                                         First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           11201 RENNER BLVD.
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 7 (IA, KS, MO, NE)                   LENEXA KS 66219                                                                                                                              First Class Mail
                                                                                                                        ATTN: BANKRUPTCY DEPARTMENT
                                                                            ENVIRONMENTAL PROTECTION AGENCY -           1595 WYNKOOP ST.
ENVIRONMENTAL PROTECTION AGENCY                                             REGION 8 (CO, MT, ND, SD, UT, WY)           DENVER CO 80202-1129                                                                                        R8EISC@EPA.GOV                   Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                         Page 3 of 15
                                                                         Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 6 of 19
                                                                                                                                                      Exhibit A
                                                                                                                                                  Master Service List
                                                                                                                                               Served as set forth below




                                           DESCRIPTION                                            NAME                                                                     ADDRESS                                                                           EMAIL              METHOD OF SERVICE
                                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                ENVIRONMENTAL PROTECTION AGENCY -   75 HAWTHORNE STREET
ENVIRONMENTAL PROTECTION AGENCY                                                 REGION 9 (AZ, CA, HI, NV)           SAN FRANCISCO CA 94105                                                                                                                                 First Class Mail
                                                                                                                    ATTN: JOANNE MOLINARO
                                                                                                                    321 N CLARK ST
                                                                                                                    STE 2800
COUNSEL TO ITT GOULDS PUMPS                                                     FOLEY & LARDNER LLP                 CHICAGO IL 60654                                                                                                 JMOLINARO@FOLEY.COM                   Email
                                                                                                                    ATTN: MICHAEL J. SMALL
                                                                                                                    321 N. CLARK STREET
COUNSEL TO DAN-BUNKERING (AMERICA), INC. AND GLANDER INTERNATIONAL                                                  SUITE 3000
BUNKERING, INC.                                                                 FOLEY & LARDNER LLP                 CHICAGO IL 60654                                                                                                 MSMALL@FOLEY.COM                      Email
                                                                                                                    ATTN: MICHAEL K RIORDAN
                                                                                                                    1000 LOUISIANA
                                                                                                                    SUITE 2000
COUNSEL TO ITT GOULDS PUMPS                                                     FOLEY & LARDNER LLP                 HOUSTON TX 77002-5011                                                                                            MRIORDAN@FOLEY.COM                    Email
                                                                                                                    ATTN: SHARON M. BEAUSOLEIL
                                                                                                                    1000 LOUISIANA
COUNSEL TO DAN-BUNKERING (AMERICA), INC. AND GLANDER INTERNATIONAL                                                  SUITE 2000
BUNKERING, INC.                                                                 FOLEY & LARDNER LLP                 HOUSTON TX 77002                                                                                                 SBEAUSOLEIL@FOLEY.COM                 Email
                                                                                                                    ATTN: LEX GREENSILL, CEO; JAMES DORAN, MD
                                                                                                                    ONE SOUTHAMPTON STREET
                                                                                                                    COVENT GARDEN
TOP 50 UNSECURED CREDITOR                                                       GREENSILL CAPITAL UK LTD            LONDON WC2R 0LR UNITED KINGDOM                                                                                   JAMESD@GREENSILL.COM                  Email
                                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                GUAM ENVIRONMENTAL PROTECTION       17-3304 MARINER AVENUE
ENVIRONMENTAL PROTECTION AGENCY                                                 AGENCY                              TIYAN BARRIGADA GU 96913                                                                                                                               First Class Mail
                                                                                                                    ATTN: STEFAN FUß, PERSONNEL MANAGEMENT
                                                                                                                    BUTTING GROUP
                                                                                                                    GIFHORNER STRAßE 59                                                                                              ANDREA.KIEL@BUTTING.DE
TOP 50 UNSECURED CREDITOR                                                       H BUTTING GMBH CO KG                KNESEBECK 29379 GERMANY                                                                                          STEFAN.FUSS@BUTTING.DE                Email
                                                                                                                    ATTN: JAMES M. LISTON, BBO
                                                                                                                    155 FEDERAL STREET
                                                                                                                    9TH FLOOR
COUNSEL TO BAC CANTON HOLDINGS LLC                                              HACKETT FEINBERG P.C.               BOSTON MA 02110                                                                                                  JML@BOSTONBUSINESSLAW.COM             Email
                                                                                                                                                                                                                                     CHARLES.BECKHAM@HAYNESBOONE.COM
                                                                                                                                                                                                                                     KENRIC.KATTNER@HAYNESBOONE.COM
                                                                                                                    ATTN: CHARLES A. BECKHAM, JR., KENRIC D. KATTNER, KELLI S. NORFLEET, KOURTNEY P. LYDA, MARTHA B. WYRICK, DAVID   KELLI.NORFLEET@HAYNESBOONE.COM
COUNSEL TO CHIYODA INTERNATIONAL CORPORATION, LLOYDS                                                                TRAUSCH                                                                                                          KOURTNEY.LYDA@HAYNESBOONE.COM
BANK CORPORATE MARKETS PLC., AP SERVICES, LLC, ALIXPARTNERS, LLP, AND JOHN R.                                       1221 MCKINNEY STREET, SUITE 2100                                                                                 MARTHA.WYRICK@HAYNESBOONE.COM
CASTELLANO                                                                      HAYNES AND BOONE LLP                HOUSTON TX 77010                                                                                                 DAVID.TRAUSCH@HAYNESBOONE.COM         Email
                                                                                                                    ATTN: STEPHEN M. PEZANOSKY AND ALEXANDRA J. KIRINCIC
                                                                                                                    2323 VICTORY AVENUE
                                                                                                                    SUITE 700                                                                                                        STEPHEN.PEZANOSKY@HAYNESBOONE.COM
COUNSEL TO LLOYDS BANK CORPORATE MARKETS PLC.                                   HAYNES AND BOONE LLP                DALLAS TX 75219                                                                                                  ALEX.KIRINCIC@HAYNESBOONE.COM         Email
                                                                                                                    ATTN: KEVIN S. WILEY, JR. & REBECCA A. HICKS
                                                                                                                    325 N. ST. PAUL ST.
                                                                                                                    SUITE 4400                                                                                                       KWILEY@HICKSLAWGROUP.COM
COUNSEL TO LEHIGH HANSON, INC. AND HANSON AGGREGATES LLC                        HICKS LAW GROUP PLLC                DALLAS TX 75201                                                                                                  RHICKS@HICKSLAWGROUP.COM              Email
                                                                                                                    ATTN: TOM A. HOWLEY
                                                                                                                    PENNZOIL PLACE – SOUTH TOWER
                                                                                                                    711 LOUISIANA ST., SUITE 1850
COUNSEL TO TOTAL PETROCHEMICALS & REFINING USA, INC.                            HOWLEY LAW PLLC                     HOUSTON TX 77002                                                                                                 TOM@HOWLEY-LAW.COM                    Email
                                                                                                                    ATTN: ALEXANDER PEREZ, WAYNE KITCHENS
                                                                                                                    TOTAL PLAZA
                                                                                                                    1201 LOUISIANA, 28TH FLOOR                                                                                       APEREZ@HWALLP.COM
COUNSEL TO FOSTER, LLP                                                          HUGHES WATTERS ASKANASE, L.L.P.     HOUSTON TX 77002                                                                                                 WKITCHENS@HWALLP.COM                  Email
                                                                                                                    ATTN: TIMOTHY A. (“TAD”) DAVIDSON II, ASHLEY L. HARPER
CO-COUNSEL TO UMB BANK, N.A., AS SUCCESSOR INDENTURE                                                                600 TRAVIS STREET, SUITE 4200                                                                                    TADDAVIDSON@HUNTONAK.COM
TRUSTEE FOR THE 10.625% SENIOR NOTES DUE 2024                                   HUNTON ANDREWS KURTH LLP            HOUSTON TX 77002                                                                                                 ASHLEYHARPER@HUNTONAK.COM             Email
                                                                                                                    ATTN: LYNN H. BUTLER AND SAMUEL P. RAJARATNAM
                                                                                                                    111 CONGRESS AVENUE
                                                                                                                    SUITE 1400                                                                                                       LYNN.BUTLER@HUSCHBLACKWELL.COM
COUNSEL TO SUN INDUSTRIAL GROUP, LLC                                            HUSCH BLACKWELL LLP                 AUSTIN TX 78701-4093                                                                                             SAMMY.RAJARATNAM@HUSCHBLACKWELL.COM   Email
                                                                                                                    ATTN: TIMOTHY A. MILLION
                                                                                                                    600 TRAVIS STREET
                                                                                                                    SUITE 2350
COUNSEL TO SUN INDUSTRIAL GROUP, LLC                                            HUSCH BLACKWELL LLP                 HOUSTON TX 77002                                                                                                 TIM.MILLION@HUSCHBLACKWELL.COM        Email
                                                                                                                    ATTN: MARWAN ABI KARAM
                                                                                                                    P.O BOX 1830, LOTUS BUILDING, PRINCE SULTAN STREET
                                                                                                                    AL ZAHRA’A DISTRICT
TOP 50 UNSECURED CREDITOR                                                       HUTA HEGERFELD SAUDIA LTD           JEDDAH 21441 SAUDI ARABIA                                                                                        ENGG@HUTA.COM.SA                      Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                   Page 4 of 15
                                                                     Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 7 of 19
                                                                                                                                                 Exhibit A
                                                                                                                                             Master Service List
                                                                                                                                          Served as set forth below




                                           DESCRIPTION                                    NAME                                                                        ADDRESS                                                              EMAIL                  METHOD OF SERVICE
                                                                                                                ATTN: CLAUDIA DOSSENA
                                                                                                                STRADA PAULLESE, 2
TOP 50 UNSECURED CREDITOR                                                 INDUSTRIE MECCANICHE DI BAGNOLO SRL   BAGNOLO CREMASCO (CR) LOMBARDY 26010 ITALY                                                                                                   First Class Mail
                                                                                                                ATTN: KENNETH T. LAMNECK, CEO, GLYNIS BRYAN CFO
                                                                                                                6820 S. HARL AVE.
TOP 50 UNSECURED CREDITOR                                                 INSIGHT DIRECT USA INC                TEMPE AZ 85283                                                                                      GLYNIS.BRYAN@INSIGHT.COM                 Email
                                                                                                                CENTRALIZED INSOLVENCY OPERATION
                                                                                                                2970 MARKET ST.
IRS INSOLVENCY SECTION                                                    INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19104-5016                                                                                                                   First Class Mail
                                                                                                                CENTRALIZED INSOLVENCY OPERATION
                                                                                                                P.O. BOX 7346
IRS INSOLVENCY SECTION                                                    INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101-7346                                                                                                                   First Class Mail
                                                                                                                ATTN: JOSEPH CORRIGAN
                                                                          IRON MOUNTAIN INFORMATION             ONE FEDERAL STREET
COUNSEL TO IRON MOUNTAIN INFORMATION MANAGEMENT, LLC                      MANAGEMENT, LLC                       BOSTON MA 02110                                                                                     BANKRUPTCY2@IRONMOUNTAIN.COM             Email
                                                                                                                                                                                                                    EFREEMAN@JW.COM
                                                                                                                 ATTN: ELIZABETH FREEMAN, MATTHEW D. CAVENAUGH, VERONICA POLNICK, KENDRA GRADNEY, DANIELA TREVINO   MCAVENAUGH@JW.COM
                                                                                                                 1401 MCKINNEY STREET                                                                               VPOLNICK@JW.COM
                                                                                                                 SUITE 1900                                                                                         KGRADNEY@JW.COM
COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION                          JACKSON WALKER L.L.P                   HOUSTON TX 77010                                                                                   DTREVINO@JW.COM                          Email
                                                                                                                 ATTN: RICHARD TURNER, CEO
                                                                                                                 LITTLEPORT INNOVATION PARK
                                                                                                                 177 WISBECH ROAD
TOP 50 UNSECURED CREDITOR                                                 JDR CABLE SYSTEMS LTD                  LITTLEPORT CAMBRIDGESHIRE CB6 1RA UNITED KINGDOM                                                                                            First Class Mail
                                                                                                                 ATTN: GEORGE A. KURISKY, JR. AND DAMIAN W. ABREO
                                                                                                                 4 HOUSTON CENTER
                                                                                                                 1221 LAMAR, SUITE 1000                                                                             GKURISKY@JDKGLAW.COM
COUNSEL TO EUTEX INTERNATIONAL                                            JOHNSON DELUCA KURISKY & GOULD, P.C. HOUSTON TX 77010                                                                                     DABREO@JDKGLAW.COM                       Email
                                                                                                                 ATTN: PAUL M. GREEN
                                                                                                                 717 TEXAS, SUITE 3300
COUNSEL TO CAMERON LNG, LLC                                               JONES DAY                              HOUSTON TX 77002-2712                                                                              PMGREEN@JONESDAY.COM                     Email
                                                                                                                 ATTN: HIKARU HOSHINO, IINO DAISUKE, REGAN PANGANIBAN, YANAGAWA HIROYUKI                            HOSHINO-HIKARU@SEI.CO.JP
                                                                                                                 SUMITOMO ELECTRIC INDUSTRIES, LTD.                                                                 IINO-DAISUKE@SEI.CO.JP
                                                                                                                 4-5-33, KITAHAMA, CHUO-KU                                                                          REGAN-PANGANIBAN@GR.SEI.CO.JP
TOP 50 UNSECURED CREDITOR                                                 JPOWER SYSTEMS SAUDI CO LTD            OSAKA 541-0041 JAPAN                                                                               YANAGAWA-HIROYUKI@SEI.CO.JP              Email
                                                                                                                 ATTN: GABRIEL ANGEL MONTI, CEO
                                                                                                                 P.O. BOX 10997
TOP 50 UNSECURED CREDITOR                                                 JUBAIL ENERGY SERVICES COMPANY (JESCO) JUBAIL INDUSTRIAL CITY 31961 KINGDOM OF SAUDI ARABIA                                               SALES@JESCO.COM.SA                       Email
                                                                                                                 ATTN: MICHAEL P. RIDULFO
                                                                                                                 5051 WESTHEIMER ROAD
                                                                                                                 10TH FLOOR
COUNSEL TO SPARROWS OFFSHORE LLC                                          KANE RUSSELL COLEMAN LOGAN PC          HOUSTON TX 77056                                                                                   MRIDULFO@KRCL.COM                        Email
                                                                                                                 ATTN: JAMES S. CARR AND KRISTIN S. ELLIOTT
                                                                                                                 101 PARK AVENUE                                                                                    KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
COUNSEL TO INFOSYS LIMITED                                                KELLEY DRYE & WARREN LLP               NEW YORK NY 10178                                                                                  KELLIOTT@KELLEYDRYE.COM                  Email
                                                                                                                 ATTN: BLAINE E. ADAMS
                                                                                                                 THE GRACE BUILDING
COUNSEL TO AMEC FOSTER WHEELER USA CORP., F/K/A FOSTER WHEELER USA                                               1114 AVENUE OF THE AMERICAS
CORPORATION                                                               KILPATRICK TOWNSEND & STOCKTON LLP     NEW YORK NY 10036                                                                                  BADAMS@KILPATRICKTOWNSEND.COM            Email
                                                                                                                 ATTN: PATRICK E. GAAS, LENARD M. PARKINS AND JARETT J. DILLARD
                                                                                                                 700 LOUISIANA STREET                                                                               PGAAS@KILPATRICKTOWNSEND.COM
COUNSEL TO AMEC FOSTER WHEELER USA CORP., F/K/A FOSTER WHEELER USA                                               43RD FLOOR                                                                                         LPARKINS@KILPATRICKTOWNSEND.COM
CORPORATION                                                               KILPATRICK TOWNSEND & STOCKTON LLP     HOUSTON TX 77002                                                                                   JDILLARD@KILPATRICKTOWNSEND.COM          Email
                                                                                                                 ATTN: JAMES H.M. SPRAYREGEN, P.C., MARC KIESELSTEIN, P.C., JOHN R. LUZE
                                                                                                                 300 NORTH LASALLE                                                                                  JAMES.SPRAYREGEN@KIRKLAND.COM
COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION                          KIRKLAND & ELLIS LLP (CHICAGO)         CHICAGO IL 60654                                                                                   MARC.KIESELSTEIN@KIRKLAND.COM            Email
                                                                                                                 ATTN: JOSHUA A. SUSSBERG, P.C., CHRISTOPHER T. GRECO, P.C., ANTHONY R. GROSSI                      JOSHUA.SUSSBERG@KIRKLAND.COM
                                                                                                                 601 LEXINGTON AVENUE                                                                               CHRISTOPHER.GRECO@KIRKLAND.COM
COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION                          KIRKLAND & ELLIS LLP (NEW YORK)        NEW YORK NY 10022                                                                                  ANTHONY.GROSSI@KIRKLAND.COM              Email
                                                                                                                 ATTN: S. N. SUBRAHMANYAN, CEO
                                                                                                                 L&T HOUSE
                                                                                                                 N.M. MARG, BALLARD ESTATE
TOP 50 UNSECURED CREDITOR                                                 LARSEN TOUBRO LTD                      MUMBAI MAHARASHTRA 400 001 INDIA                                                                   IGRC@LARSENTOUBRO.COM                    Email
COUNSEL TO THE PROPOSED DIP TERM LOAN AGENT, THE 2021 LC ADMINISTRATIVE                                          ATTN: ANDREW PARLEN, ANUPAMA YERRAMALLI, ANDREW SORKIN                                             ANDREW.PARLEN@LW.COM
AGENT, THE SUPERPRIORITY TERM LOAN AGENT, THE TERM LOAN ADMINISTRATIVE                                           885 THIRD AVENUE                                                                                   ANU.YERRAMALLI@LW.COM
AGENT, BARCLAYS BANK PLC                                                  LATHAM & WATKINS LLP                   NEW YORK NY 10022-4834                                                                             ANDREW.SORKIN@LW.COM                     Email
                                                                                                                 ATTN: NACIF TAOUSSE
                                                                                                                 885 THIRD AVENUE
COUNSEL TO CHEVRON CORPORATION                                            LATHAM & WATKINS LLP                   NEW YORK NY 10022                                                                                  NACIF.TAOUSSE@LW.COM                     Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                              Page 5 of 15
                                                                     Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 8 of 19
                                                                                                                                                        Exhibit A
                                                                                                                                                    Master Service List
                                                                                                                                                 Served as set forth below




                                           DESCRIPTION                                          NAME                                                                         ADDRESS                          EMAIL            METHOD OF SERVICE
                                                                                                                     ATTN: WILLIAM G. HARRIS
                                                                                                                     24 E. GREENWAY PLAZA
                                                                                                                     SUITE 1705
COUNSEL TO VERONICA PORTER AND DEAN PORTER                                     LAW OFFICE OF WILLIAM G. HARRIS       HOUSTON TX 77046                                                  WGH@WGHARRISLAW.COM                 Email
                                                                                                                     ATTN: HOWARD L. TEPLINSKY
                                                                                                                     180 N. LASALLE STREET
                                                                                                                     SUITE 3200
COUNSEL TO MERIDIAN LEASING CORPORATION                                        LEVIN GINSBURG                        CHICAGO IL 60601                                                  HTEPLINSKY@LGATTORNEYS.COM          Email
                                                                                                                     ATTN: DIANE W. SANDERS
                                                                               LINEBARGER GOGGAN BLAIR & SAMPSON,    PO BOX 17428
COUNSEL TO LIVE OAK CAD, NUECES COUNTY                                         LLP                                   AUSTIN TX 78760-7428                                              AUSTIN.BANKRUPTCY@PUBLICANS.COM     Email
                                                                                                                     ATTN: ELIZABETH WELLER
                                                                                                                     2777 N. STEMMONS FREEWAY
                                                                               LINEBARGER GOGGAN BLAIR & SAMPSON,    SUITE 1000
COUNSEL TO SMITH COUNTY, DALLAS COUNTY                                         LLP                                   DALLAS TX 75207                                                   DALLAS.BANKRUPTCY@PUBLICANS.COM     Email
                                                                                                                     ATTN: TARA L. GRUNDEMEIER
COUNSEL TO CYPRESS - FAIRBANKS ISD, CLEVELAND ISD, MONTGOMERY COUNTY, HARRIS   LINEBARGER GOGGAN BLAIR & SAMPSON,    PO BOX 3064
COUNTY, GALVESTON COUNTY, FORT BEND COUNTY, JEFFERSON COUNTY                   LLP                                   HOUSTON TX 77253-3064                                             HOUSTON_BANKRUPTCY@PUBLICANS.COM    Email

COUNSEL TO CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, THE DIP LC AGENT,
DIP COLLATERAL AGENT, PREPETITION REVOLVING AND LC ADMINISTRATIVE AGENT,                                          ATTN: MARGOT B. SCHONHOLTZ, PENELOPE J. JENSEN, ERIC HILMO           MARGOT.SCHONHOLTZ@LINKLATERS.COM
PREPETITION COLLATERAL AGENT, PREPETITION SUPERPRIORITY REVOLVING AGENT,                                          1345 AVENUE OF THE AMERICAS                                          PENELOPE.JENSEN@LINKLATERS.COM
PREPETITION SUPERPRIORITY COLLATERAL AGENT                                     LINKLATERS LLP                     NEW YORK NY 10105                                                    ERIC.HILMO@LINKLATERS.COM           Email
                                                                                                                  ATTN: JOSE HENRIQUE BRAVO ALVES
                                                                                                                  RUA JOÃO PEDRO BLUMENTHAL, 300
                                                                               LOCAR GUINDASTES E TRANSPORTES     GUARULHOS
TOP 50 UNSECURED CREDITOR                                                      INTERMODAIS LTDA                   SÃO PAULO 7224150 BRAZIL                                             LICITACAO@LOCAR.COM.BR              Email
                                                                                                                  ATTN: ALAN H. KATZ
                                                                                                                  BROOKFIELD PLACE
                                                                                                                  200 VESEY STREET, 20TH FLOOR
COUNSEL FOR ENTERGY TEXAS, INC.                                                LOCKE LORD LLP                     NEW YORK NY 10281                                                    AKATZ@LOCKELORD.COM                 Email
                                                                                                                  ATTN: OMER F. KUEBEL, III
                                                                                                                  601 POYDRAS STREET
                                                                                                                  SUITE 2660                                                           RKUEBEL@LOCKELORD.COM
COUNSEL FOR ENTERGY TEXAS, INC.                                                LOCKE LORD LLP                     NEW ORLEANS LA 70130                                                 YAMILLE.HARRISON@LOCKELORD.COM      Email
                                                                                                                  ATTN: PHILIP G. EISENBERG, ELIZABETH M. GUFFY, SIMON R. MAYER        PEISENBERG@LOCKELORD.COM
                                                                                                                  600 TRAVIS STREET, SUITE 2800                                        EGUFFY@LOCKELORD.COM
COUNSEL TO BARCLAYS BANK PLC                                                   LOCKE LORD LLP                     HOUSTON TX 77002                                                     SIMON.MAYER@LOCKELORD.COM           Email
                                                                                                                  ATTN: MICHAEL S. ETKIN, ANDREW BEHLMANN & COLLEEN MAKER              METKIN@LOWENSTEIN.COM
                                                                                                                  ONE LOWENSTEIN DRIVE                                                 ABEHLMANN@LOWENSTEIN.COM
COUNSEL FOR PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI                 LOWENSTEIN SANDLER LLP             ROSELAND NJ 07068                                                    CMAKER@LOWENSTEIN.COM               Email
                                                                                                                  ATTN: CHRISTOPHER CAPLINGER
                                                                                                                  601 POYDRAS STREET
                                                                               LUGENBUHL, WHEATON, PECK, RANKIN & SUITE 2775
COUNSEL TO THE TRAVELERS INDEMNITY COMPANY                                     HUBBARD                            NEW ORLEANS LA 70130                                                 CCAPLINGER@LAWLA.COM                Email
                                                                                                                  ATTN: MICHAEL E. COLLINS
                                                                                                                  1201 DEMONBREUN ST.
COUNSEL TO WESTCHESTER FIRE INSURANCE COMPANY, FEDERAL INSURANCE COMPANY,                                         SUITE 900
AND FIANZAS MONTERREY, S.A.                                                    MANIER & HEROD, P.C.               NASHVILLE TN 37203                                                   MCOLLINS@MANIERHEROD.COM            Email
                                                                                                                  ATTN: ALEXANDRE BORGES, HAROLDO CRUZ, RODRIGO VAINER                 ALEXANDRE.BORGES@MARLINNAV.COM.BR
                                                                                                                  PRAÇA FLORIANO, 19 - 1401                                            HAROLDO.CRUZ@MARLINNAV.COM.BR
TOP 50 UNSECURED CREDITOR                                                      MARLIN NAVEGAÇÃO SA                CENTRO RIO DE JANEIRO 20031-924 BRAZIL                               RODRIGO.VAINER@MARLINNAV.COM.BR     Email
                                                                                                                  ATTN: RALF PEPMOELLER, DIRECTOR
                                                                                                                  BAHNSTRAßE 72
TOP 50 UNSECURED CREDITOR                                                      MAVEG INDUSTRIEAUSRÜSTUNGEN GMBH RATINGEN D–40878 GERMANY                                               INFO@MAVEG-GMBH.DE                  Email
                                                                                                                  ATTN: BRIAN TRUST AND MONIQUE J. MULCARE
                                                                                                                  1221 AVENUE OF THE AMERICAS                                          BTRUST@MAYERBROWN.COM
COUNSEL FOR COMMERCIAL BANK OF DUBAI                                           MAYER BROWN LLP                    NEW YORK NY 10020                                                    MMULCARE@MAYERBROWN.COM             Email
                                                                                                                  ATTN: CHARLES S. KELLEY
                                                                                                                  700 LOUISIANA STREET, SUITE 3400
COUNSEL FOR COMMERCIAL BANK OF DUBAI                                           MAYER BROWN LLP                    HOUSTON TX 77002                                                     CKELLEY@MAYERBROWN.COM              Email
                                                                                                                  ATTN: BRADLEY THOMAS GIORDANO
                                                                                                                  444 WEST LAKE STREET
                                                                                                                  SUITE 4000
CO-COUNSEL TO BO-MAC CONTRACTORS, LTD.                                         MCDERMOTT WILL & EMERY LLP         CHICAGO IL 60606-0029                                                BGIORDANO@MWE.COM                   Email
                                                                                                                  ATTN: NATHAN F. COCO
                                                                                                                  TWO ALLEN CENTER
                                                                                                                  1200 SMITH STREET
CO-COUNSEL TO BO-MAC CONTRACTORS, LTD.                                         MCDERMOTT WILL & EMERY LLP         HOUSTON TX 77002                                                     NCOCO@MWE.COM                       Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                     Page 6 of 15
                                                                        Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 9 of 19
                                                                                                                                                  Exhibit A
                                                                                                                                              Master Service List
                                                                                                                                           Served as set forth below




                                           DESCRIPTION                                        NAME                                                                     ADDRESS                                                   EMAIL                      METHOD OF SERVICE
                                                                                                                 ATTN: TAKEHIKO KAKIUCHI
                                                                                                                 MITSUBISHI SHOJI BUILDING
                                                                                                                 3-1, MARUNOUCHI 2-CHOME, CHIYODA-KU
TOP 50 UNSECURED CREDITOR                                                  MITSUBISHI CORPORATION                TOKYO 100-8086 JAPAN                                                                                                                  First Class Mail
                                                                                                                 ATTN: JERAMIAH BLUM AND STEVE BIEBER
                                                                                                                 15961 AIRLINE HIGHWAY
TOP 50 UNSECURED CREDITOR                                                  MMR CONSTRUCTORS INC                  BATON ROUGE LA 70817                                                                                                                  First Class Mail
                                                                                                                 ATTN: JOHN D. CORNWELL
                                                                                                                 700 MILAM STREET, SUITE 2700
COUNSEL TO DUKE ENERGY PROGRESS, LLC                                       MUNSCH HARDT KOPF & HARR, P.C.        HOUSTON TX 77002-2806                                                                     JCORNWELL@MUNSCH.COM                        Email
                                                                                                                 ATTN: KEVIN M. LIPPMAN
                                                                                                                 500 N. AKARD STREET
                                                                                                                 SUITE 3800
COUNSEL TO IHC SERVICES B.V.                                               MUNSCH HARDT KOPF & HARR, P.C.        DALLAS TX 75201-6659                                                                      KLIPPMAN@MUNSCH.COM                         Email
                                                                                                                 ATTN: GENERAL COUNSEL
                                                                                                                 3752 S GULFWAY DR.
TOP 50 UNSECURED CREDITOR                                                  MZJV GPX                              SABINE PASS TX 77655                                                                                                                  First Class Mail
                                                                                                                 ATTN: KAREN CORDRY
                                                                           NATIONAL ASSOCIATION OF ATTORNEYS     1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                                  GENERAL                               WASHINGTON DC 20036                                                                       KCORDRY@NAAG.ORG                            Email
                                                                                                                                                                                                           FIRMAPOST@NEXANS.COM
                                                                                                                                                                                                           LANGHUS.RESEPSJON@NEXANS.COM
                                                                                                                 ATTN: MRS RAGNHILD, CEO                                                                   NORGE.KUNDESERVICE@NEXANS.COM
                                                                                                                 P.O.BOX 6450 ETTERSTAD                                                                    TILBUD.MARKETLINES@NEXANS.COM
TOP 50 UNSECURED CREDITOR                                                  NEXANS NORWAY AS                      OSLO N-0605 NORWAY                                                                        ragnhild.katteland@nexans.com               Email
                                                                                                                 ATTN: DAVID A. ROSENZWEIG
                                                                                                                 1301 AVENUE OF THE AMERICAS
COUNSEL TO THE STANDARD BANK OF SOUTH AFRICA, LIMITED                      NORTON ROSE FULBRIGHT US LLP          NEW YORK NY 10019                                                                         DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.COM    Email
                                                                                                                 ATTN: JASON L. BOLAND, JULIE GOODRICH HARRISON, WILLIAM R. GREENDYKE, BOB B. BRUNER       JASON.BOLAND@NORTONROSEFULBRIGHT.COM
                                                                                                                 1301 MCKINNEY                                                                             JULIE.HARRISON@NORTONROSEFULBRIGHT.COM
COUNSEL TO GULF COAST GROWTH VENTURES LLC, EXXONMOBIL PIPELINE COMPANY,                                          SUITE 5100                                                                                WILLIAM.GREENDYKE@NORTONROSEFULBRIGHT.COM
GOLDEN PASS LNG TERMINAL LLC, THE STANDARD BANK OF SOUTH AFRICA, LIMITED   NORTON ROSE FULBRIGHT US LLP          HOUSTON TX 77010                                                                          BOB.BRUNER@NORTONROSEFULBRIGHT.COM          Email
                                                                                                                 ATTN: GENERAL COUNSEL
                                                                                                                 11767 KATY FREEWAY
                                                                                                                 SUITE 400
TOP 50 UNSECURED CREDITOR                                                  OCEANWIDE HOUSTON INC                 HOUSTON TX 77079                                                                          STEVE@OCEANWIDEAMERICA.COM                  Email
                                                                                                                 ATTN: STEVE MAKIN
                                                                                                                 AVENIDA TULUM, MANZANA 1, LOTE 40 Y 42
                                                                                                                 SUPERMANZANA 2
TOP 50 UNSECURED CREDITOR                                                  OCEANWIDE HOUSTON INC                 CANCUN QUINTANA ROO 77500 MEXICO                                                          STEVE@OCEANWIDEAMERICA.COM                  Email
                                                                                                                 ATTN: ANNIE E CATMULL
                                                                                                                 4400 POST OAK PARKWAY, STE. 2360
COUNSEL TO ORACLE AMERICA, INC.                                            O'CONNOR WECHSLER PLLC                HOUSTON TX 77027                                                                          AECATMULL@O-W-LAW.COM                       Email
                                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                 590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                                           OFFICE OF THE ATTORNEY GENERAL GUAM   TAMUNING GU 96913                                                                                                                     First Class Mail
                                                                                                                 ATTN: HECTOR DURAN
                                                                                                                 515 RUSK AVE.
                                                                                                                 STE. 3516                                                                                 STEPHEN.STATHAM@USDOJ.GOV
UNITED STATES TRUSTEE SOUTHERN DISTRICT OF TEXAS                           OFFICE OF THE UNITED STATES TRUSTEE   HOUSTON TX 77002                                                                          HECTOR.DURAN.JR@USDOJ.GOV                   First Class Mail and Email
                                                                                                                 ATTN: KATIE KLYNG-CUNNINGHAM, MONIKA PATEL, SHELLY LILES                                  KCUNNINGHAM@OPHOUSTON.COM
                                                                                                                 10030 BENT OAK DR.                                                                        MPATEL@OPHOUSTON.COM
TOP 50 UNSECURED CREDITOR                                                  OFFICE PAVILLION                      HOUSTON TX 77040                                                                          SLILES@OPHOUSTON.COM                        Email
                                                                                                                 ATTN: KATIE KLYNG-CUNNINGHAM, MONIKA PATEL, SHELLY LILES                                  KCUNNINGHAM@OPHOUSTON.COM
                                                                                                                 PO BOX 4346                                                                               MPATEL@OPHOUSTON.COM
TOP 50 UNSECURED CREDITOR                                                  OFFICE PAVILLION                      HOUSTON TX 77210                                                                          SLILES@OPHOUSTON.COM                        Email
                                                                                                                                                                                                           CHAD.PERNICIARO@ORACLE.COM
                                                                                                                 ATTN: CHAD PERNICIARO, JD EDMONDS, JASON MINOR, KARTHEEK TEJA, KEVIN FIDLER, LUCIA RADU   JD.EDMONDS@ORACLE.COM
                                                                                                                 500 ORACLE PARKWAY                                                                        JASON.MINOR@ORACLE.COM
TOP 50 UNSECURED CREDITOR                                                  ORACLE AMERICA INC                    REDWOOD SHORES CA 94065                                                                   KEVIN.FIDLER@ORACLE.COM                     Email
                                                                                                                                                                                                           CHAD.PERNICIARO@ORACLE.COM
                                                                                                              ATTN: CHAD PERNICIARO, JD EDMONDS, JASON MINOR, KARTHEEK TEJA, KEVIN FIDLER, LUCIA RADU      JD.EDMONDS@ORACLE.COM
                                                                                                              P.O. BOX 203448                                                                              JASON.MINOR@ORACLE.COM
TOP 50 UNSECURED CREDITOR                                                  ORACLE AMERICA INC                 DALLAS TX 75320                                                                              KEVIN.FIDLER@ORACLE.COM                     Email
                                                                                                              ATTN: CHRISTOPHER A. MCKINNEY
                                                                                                              2401 FOUNTAIN VIEW DR.
COUNSEL TO COASTAL WELDING SUPPLY, INC. AND COASTAL WELDING SUPPLY OF                                         SUITE 510
LOUISIANA, INC.                                                            ORGAIN BELL & TUCKER, LLP          HOUSTON TX 77057                                                                             CAM@OBT.COM                                 Email
                                                                                                              ATTN: TAMMY J. DUNN
                                                                                                              909 FANNIN STREET
                                                                                                              SUITE 3500
COUNSEL TO OSHA BERGMAN WATANABE & BURTON LLP                              OSHA BERGMAN WATANABE & BURTON LLP HOUSTON TX 77057                                                                             TERRY@OBWBIP.COM                            First Class Mail and Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                               Page 7 of 15
                                                                    Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 10 of 19
                                                                                                                                                  Exhibit A
                                                                                                                                              Master Service List
                                                                                                                                           Served as set forth below




                                           DESCRIPTION                                        NAME                                                                     ADDRESS                                                                  EMAIL                  METHOD OF SERVICE
                                                                                                                  ATTN: CARLOS R. HERNANDEZ-VIVONI
COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY                                   5501 EAST LBJ FRWY.
BUT SOLELY AS OWNER TRUSTEE OF PRETIUM TRS WAREHOUSE TRUST, THROUGH ITS                                           SUITE 925
SERVICING AGENT NEWREZ, LLC D/B/A SHELLPOINT MORTGAGE SERVICING                 PADGETT LAW GROUP                 DALLAS TX 75240                                                                                          CARLOS.HERNANDEZ@PADGETTLAWGROUP.COM   Email
                                                                                                                  ATTN: CARLOS R. HERNANDEZ-VIVONI
COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY                                   6267 OLD WATER OAK ROAD
BUT SOLELY AS OWNER TRUSTEE OF PRETIUM TRS WAREHOUSE TRUST, THROUGH ITS                                           SUITE 203
SERVICING AGENT NEWREZ, LLC D/B/A SHELLPOINT MORTGAGE SERVICING                 PADGETT LAW GROUP                 TALLAHASSEE FL 32312                                                                                     CARLOS.HERNANDEZ@PADGETTLAWGROUP.COM   Email
                                                                                                                                                                                                                           AROSENBERG@PAULWEISS.COM
                                                                                                                                                                                                                           AEATON@PAULWEISS.COM
                                                                                                                                                                                                                           DMEYERS@PAULWEISS.COM
                                                                                                                 ATTN: ANDREW N. ROSENBERG, ALICE B. EATON, DIANE MEYERS, ALICE NOFZINGER, OMID RAHNAMA, ROBERT BRITTON,   ANOFZINGER@PAULWEISS.COM
                                                                                                                 NEAL PAUL DONNELLY                                                                                        ORAHNAMA@PAULWEISS.COM
COUNSEL TO THE CONSENTING NOTEHOLDERS, THE AD HOC NOTEHOLDER GROUPS, AND      PAUL, WEISS, RIFKIND, WHARTON &    1285 AVENUE OF THE AMERICAS                                                                               RBRITTON@PAULWEISS.COM
ILLUMINATE BUYER, LLC                                                         GARRISON LLP                       NEW YORK NY 10019-6064                                                                                    NDONNELLY@PAULWEISS.COM                Email
                                                                                                                 ATTN: EBONEY COBB
                                                                            PERDUE, BRANDON, FIELDER, COLLINS &  500 EAST BORDER STREET‚ SUITE 640
COUNSEL TO RICHARDSON ISD                                                   MOTT, L.L.P.                         ARLINGTON TX 76010                                                                                        ECOBB@PBFCM.COM                        Email
                                                                                                                 ATTN: OWEN M. SONIK
                                                                                                                 1235 NORTH LOOP WEST
COUNSEL TO SPRING BRANCH INDEPENDENT SCHOOL DISTRICT, & LAPORTE INDEPENDENT PERDUE, BRANDON, FIELDER, COLLINS &  SUITE 600
SCHOOL DISTRICT                                                             MOTT, L.L.P.                         HOUSTON TX 77008                                                                                          OSONIK@PBFCM.COM                       Email
                                                                                                                 ATTN: HUGH M. RAY, III, WILLIAM J. HOTZE, JASON S. SHARP
                                                                                                                 TWO HOUSTON CENTER                                                                                        HUGH.RAY@PILLSBURYLAW.COM
COUNSEL TO ILLUMINATE BUYER, LLC, LARSEN & TOUBRO HYDROCARBON ENGINEERING                                        909 FANNIN, SUITE 2000                                                                                    WILLIAM.HOTZE@PILLSBURYLAW.COM
LIMITED                                                                     PILLSBURY WINTHROP SHAW PITTMAN, LLP HOUSTON TX 77010-1028                                                                                     JASON.SHARP@PILLSBURYLAW.COM           Email
                                                                                                                 ATTN: PATRICK J. POTTER
                                                                                                                 1200 SEVENTEENTH STREET, NW
COUNSEL TO LARSEN & TOUBRO HYDROCARBON ENGINEERING LIMITED                  PILLSBURY WINTHROP SHAW PITTMAN, LLP WASHINGTON DC 20036                                                                                       PATRICK.POTTER@PILLSBURYLAW.COM        Email
                                                                                                                 ATTN: JOHN F. HIGGINS, ERIC M. ENGLISH, KIRAN K. VAKAMUDI
                                                                                                                 1000 MAIN STREET                                                                                          JHIGGINS@PORTERHEDGES.COM
                                                                                                                 36TH FLOOR                                                                                                EENGLISH@PORTERHEDGES.COM
COUNSEL TO THE AD HOC GROUP OF TERM LENDERS                                 PORTER HEDGES LLP                    HOUSTON TX 77002-2764                                                                                     KVAKAMUDI@PORTERHEDGES.COM             Email
                                                                                                                 ATTN: TIMOTHY Q. KARCHER
                                                                                                                 ELEVEN TIMES SQUARE
COUNSEL TO BOLLORE TRANSPORT & LOGISTICS                                    PROSKAUER ROSE LLP                   NEW YORK NY 10036-8299                                                                                    TKARCHER@PROSKAUER.COM                 Email
                                                                                                                 ATTN: SETH H. LIEBERMAN, PATRICK SIBLEY, MATTHEW W. SILVERMAN                                             SLIEBERMAN@PRYORCASHMAN.COM
CO-COUNSEL TO UMB BANK, N.A., AS SUCCESSOR INDENTURE                                                             7 TIMES SQUARE                                                                                            PSIBLEY@PRYORCASHMAN.COM
TRUSTEE FOR THE 10.625% SENIOR NOTES DUE 2024                               PRYOR CASHMAN LLP                    NEW YORK NY 10036                                                                                         MSILVERMAN@PRYORCASHMAN.COM            Email
                                                                                                                 ATTN: HENRY FLORES, KENNETH M. KROCK, MELISSA A. FULLER                                                   HFLORES@RAPPANDKROCK.COM
                                                                                                                 1980 POST OAK BLVD, SUITE 1200                                                                            KKROCK@RAPPANDKROCK.COM
COUNSEL TO THE AD HOC NOTEHOLDER GROUPS                                     RAPP & KROCK, PC                     HOUSTON TX 77056                                                                                          MFULLER@RAPPANDKROCK.COM               Email
                                                                                                                 ATTN: LLOYD A. LIM, RACHEL I. THOMPSON
                                                                                                                 811 MAIN STREET, SUITE 1700                                                                               LLIM@REEDSMITH.COM
COUNSEL TO PUFFER-SWEIVEN LP                                                REED SMITH LLP                       HOUSTON TX 77002-6110                                                                                     RITHOMPSON@REEDSMITH.COM               Email
                                                                                                                 ATTN: THOMAS P. HENICAN
                                                                                                                 1100 POYDRAS STREET, SUITE 1100
COUNSEL TO BOH BROS. CONSTRUCTION CO., L.L.C.                               RIESS LEMIEUX, LLC                   NEW ORLEANS LA 70163                                                                                      THENICAN@RLLAW.COM                     Email
                                                                                                                 ATTN: TRENT L. ROSENTHAL
                                                                                                                 675 BERING, SUITE 150
COUNSEL TO MARNOY INTEREST LTD., D/B/A OP                                   ROSENTHAL LAW FIRM, PLLC             HOUSTON TX 77057                                                                                          TROSENTHAL@ROSENTHALLAW.COM            Email
                                                                                                                 ATTN: MOO-SUK SONG, CEO
                                                                                                                 51-1 NAESAN 3-GIL
                                                                                                                 DONGHAE-MYEON, GOSEONG-GUN
TOP 50 UNSECURED CREDITOR                                                   SAMKANG MT CO LTD                    GYEONGSANGAM-DO 638-842 SOUTH KOREA                                                                                                              First Class Mail
                                                                                                                 ATTN: TORE CHRISTIANSEN, CEO
                                                                                                                 JACOB ASKELANDSV.5
                                                                                                                 P.O. BOX 1175
TOP 50 UNSECURED CREDITOR                                                   SCANDINAVIAN FITTINGS AND FLANGES AS SANDNES 4391 NORWAY                                                                                       TC@SFFGROUP.COM                        Email
                                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                 SECRETARY OF THE TREASURY, 100 F ST NE                                                                    SECBANKRUPTCY@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS                           SECURITIES & EXCHANGE COMMISSION     WASHINGTON DC 20549                                                                                       NYROBANKRUPTCY@SEC.GOV                 First Class Mail and Email
                                                                                                                 ATTN: SONIA CHAE
                                                                                                                 175 WEST JACKSON BLVD
                                                                                                                 SUITE 1450
UNITED STATES SECURITIES & EXCHANGE COMMISSION                              SECURITIES & EXCHANGE COMMISSION     CHICAGO IL 60604                                                                                          CHAES@SEC.GOV                          Email
                                                                                                                 ATTN: DAVID WOODCOCK REGIONAL DIRECTOR
                                                                                                                 BURNETT PLAZA
                                                                            SECURITIES & EXCHANGE COMMISSION -   801 CHERRY ST., STE. 1900 UNIT 18
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                        FORT WORTH OFFICE                    FORT WORTH TX 76102                                                                                                                              First Class Mail




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                               Page 8 of 15
                                                                    Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 11 of 19
                                                                                                                                                      Exhibit A
                                                                                                                                                  Master Service List
                                                                                                                                               Served as set forth below




                                           DESCRIPTION                                        NAME                                                                         ADDRESS                        EMAIL             METHOD OF SERVICE
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     BROOKFIELD PLACE
                                                                               SECURITIES & EXCHANGE COMMISSION - NY 200 VESEY STREET STE 400
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                           OFFICE                                NEW YORK NY 10281-1022                                          BANKRUPTCYNOTICESCHR@SEC.GOV      First Class Mail and Email
                                                                                                                     ATTN: BERNARDO GARROZI CARDOSO
                                                                                                                     ØSTRE AKER VEI 88
TOP 50 UNSECURED CREDITOR                                                      SIEMENS AS                            OSLO 596 NORWAY                                                 BERNARDO.GARROZI@SIEMENS.COM      Email
                                                                                                                     ATTN: AMOS U. PRIESTER, IV
                                                                                                                     150 FAYETTEVILLE STREET, SUITE 2300
COUNSEL TO DUKE ENERGY PROGRESS, LLC                                           SMITH ANDERSON                        RALEIGH NC 27601                                                APRIESTER@SMITHLAW.COM            Email
                                                                                                                     ATTN: AARON M. GUERRERO
COUNSEL TO CURTIS KELLY, INC., MORRIS-SHEA BRIDGE COMPANY, INC. AND COUNSEL TO                                       P.O. BOX 549
INTERGRAPH CORPORATION D/B/A HEXAGON PPM                                       SNOW & GREEN LLP                      HOCKLEY TX 77447                                                AARONGUERRERO@SNOWSPENCELAW.COM   Email
                                                                                                                     ATTN: HOWARD MARC SPECTOR
                                                                                                                     12770 COIT ROAD, SUITE 1100
COUNSEL FOR 2103 RESEARCH FOREST HOLDING COMPANY, LLC                          SPECTOR & COX, PLLC                   DALLAS TX 75251                                                 HSPECTOR@SPECTORCOX.COM           Email
                                                                                                                     ATTN: HAKAN BUSKHE, CEO
                                                                                                                     KLARABERGSVIADUKTEN 70
                                                                                                                     D6 PO BOX 70
TOP 50 UNSECURED CREDITOR                                                      SSAB                                  STOCKHOLM 101 21 SWEDEN                                                                           First Class Mail
                                                                                                                     ATTN: TAKASHI SUZUKI, PRESIDENT AND CEO
                                                                                                                     1-4-10 SHIMO-OCHIAI, SHINJUKU WARD
TOP 50 UNSECURED CREDITOR                                                      ST CORPORATION                        TOKYO 161-8540 JAPAN                                                                              First Class Mail
                                                                                                                     ATTN: LISELOT RONZ
                                                                                                                     20 GRESHAM STREET
THE STANDARD BANK OF SOUTH AFRICA LIMITED                                      STANDARD ADVISORY LONDON LIMITED      LONDON EC2V 7JE UNITED KINGDOM                                  LISELOT.RONZ@STANDARDSBG.COM      Email
                                                                                                                     ATTN: PATRICIA EYAM-OZUNG
                                                                                                                     1095 AVENUE OF THE AMERICAS
STANDARD CHARTERED BANK                                                        STANDARD CHARTERED BANK               NEW YORK NY 10036                                               PATRICIA.EYAM-OZUNG@SC.COM        Email
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     P.O. BOX 300152
ATTORNEY GENERAL                                                               STATE OF ALABAMA ATTORNEY GENERAL     MONTGOMERY AL 36130-0152                                                                          First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                               STATE OF ALABAMA DEPARTMENT OF        1400 COLISEUM BOULEVARD
ENVIRONMENTAL PROTECTION AGENCY                                                ENVIRONMENTAL MANAGEMENT              MONTGOMERY AL 36110-2400                                        PERMITSMAIL@ADEM.STATE.AL.US      Email
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     P.O. BOX 110300
ATTORNEY GENERAL                                                               STATE OF ALASKA ATTORNEY GENERAL      JUNEAU AK 99811-0300                                                                              First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     410 WILLOUGHBY AVE, SUITE 303
                                                                               STATE OF ALASKA DEPARTMENT OF         P.O. BOX 111800
ENVIRONMENTAL PROTECTION AGENCY                                                ENVIRONMENTAL CONSERVATION            JUNEAU AK 99811-1800                                            DEC.COMMISSIONER@ALASKA.GOV       Email
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     2005 N CENTRAL AVE
ATTORNEY GENERAL                                                               STATE OF ARIZONA ATTORNEY GENERAL     PHOENIX AZ 85004-2926                                                                             First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                               STATE OF ARIZONA DEPARTMENT OF        1110 WEST WASHINGTON STREET
ENVIRONMENTAL PROTECTION AGENCY                                                ENVIRONMENTAL QUALITY (DEQ)           PHOENIX AZ 85007                                                                                  First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     400 WEST CONGRESS STREET
                                                                               STATE OF ARIZONA DEPARTMENT OF        SUITE 433
ENVIRONMENTAL PROTECTION AGENCY                                                ENVIRONMENTAL QUALITY (DEQ)           TUCSON AZ 85701                                                                                   First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     323 CENTER ST.
                                                                                                                     SUITE 200
ATTORNEY GENERAL                                                               STATE OF ARKANSAS ATTORNEY GENERAL    LITTLE ROCK AR 72201-2610                                                                         First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                               STATE OF ARKANSAS DEPARTMENT OF       5301 NORTHSHORE DRIVE
ENVIRONMENTAL PROTECTION AGENCY                                                ENVIRONMENTAL QUALITY (ADEQ)          NORTH LITTLE ROCK AR 72118-5317                                                                   First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     P.O. BOX 944255
ATTORNEY GENERAL                                                               STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                                                                           First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     1001 I STREET
                                                                               STATE OF CALIFORNIA ENVIRONMENTAL     P.O. BOX 2815
ENVIRONMENTAL PROTECTION AGENCY                                                PROTECTION AGENCY (EPA)               SACRAMENTO CA 95812-2815                                                                          First Class Mail
                                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                                     RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                                                     1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                                               STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                                      First Class Mail




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                                   Page 9 of 15
                                                          Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 12 of 19
                                                                                                                                   Exhibit A
                                                                                                                               Master Service List
                                                                                                                            Served as set forth below




                                          DESCRIPTION                        NAME                                                                       ADDRESS                                   EMAIL         METHOD OF SERVICE
                                                             STATE OF COLORADO DEPARTMENT OF      ATTN: MARTHA RUDOLPH
                                                             PUBLIC HEALTH AND ENVIRONMENT        4300 CHERRY CREEK DRIVE SOUTH
ENVIRONMENTAL PROTECTION AGENCY                              (CDPHE)                              DENVER CO 80246-1530                                                                                     First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                                             GENERAL                              HARTFORD CT 06106                                                                                        First Class Mail
                                                             STATE OF CONNECTICUT DEPARTMENT OF   ATTN: BANKRUPTCY DEPARTMENT
                                                             ENERGY AND ENVIRONMENTAL             79 ELM STREET
ENVIRONMENTAL PROTECTION AGENCY                              PROTECTION (DEEP)                    HARTFORD CT 06106-5127                                                      DEEP.WEBMASTER@CT.GOV        Email
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  CARVEL STATE OFFICE BLDG.
                                                                                                  820 N. FRENCH ST.
ATTORNEY GENERAL                                             STATE OF DELAWARE ATTORNEY GENERAL   WILMINGTON DE 19801                                                                                      First Class Mail

                                                             STATE OF DELAWARE DEPARTMENT OF      ATTN: BANKRUPTCY DEPARTMENT
                                                             NATURAL RESOURCES & ENVIRONMENTAL    89 KINGS HWY
ENVIRONMENTAL PROTECTION AGENCY                              CONTROL (DNREC ONLINE)               DOVER DE 19901                                                                                           First Class Mail
                                                                                                  ATTN: ROBERT J. MARTINEAU, JR.
                                                                                                  312 ROSA L PARKS AVE
                                                             STATE OF DEPARTMENT OF               TENNESSEE TOWER, 2ND FLOOR
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL & CONSERVATION         NASHVILLE TN 37243                                                                                       First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF DEPARTMENT OF               625 BROADWAY
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL CONSERVATION           ALBANY NY 12233-001                                                         DPAEWEB@GW.DEC.STATE.NY.US   Email
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF DEPARTMENT OF               P.O. BOX 402
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL PROTECTION             TRENTON NJ 08625-0402                                                                                    First Class Mail
                                                                                                  DEQ HEADQUATERS OFFICE
                                                             STATE OF DEPARTMENT OF               811 SW 6TH AVE
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY                PORTLAND OR 97204-1390                                                                                   First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF ENVIRONMENTAL PROTECTION    1200 PENNSYLVANIA AVENUE N.W.
ENVIRONMENTAL PROTECTION AGENCY                              AGENCY                               WASHINGTON DC 20460                                                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  THE CAPITOL, PL 01
ATTORNEY GENERAL                                             STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399-1050                                                                                First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF FLORIDA DEPARTMENT OF       3900 COMMONWEALTH BOULEVARD
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL PROTECTION (DEP)       TALLAHASSEE FL 32399-3000                                                                                First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                             STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                                                    First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  GEORGIA ENVIRONMENTAL PROTECTION DIVISION, 2 MARTIN LUTHER KING JR. DRIVE
                                                             STATE OF GEORGIA DEPARTMENT OF       SUITE 1152 EAST TOWER
ENVIRONMENTAL PROTECTION AGENCY                              NATURAL RESOURCES (DNR)              ATLANTA GA 30334                                                                                         First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  425 QUEEN ST.
ATTORNEY GENERAL                                             STATE OF HAWAII ATTORNEY GENERAL     HONOLULU HI 96813                                                                                        First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  OFFICE OF ENVIRONMENTAL QUALITY CONTROL, 235 SOUTH BERETANIA STREET
                                                             STATE OF HAWAII DEPARTMENT OF HEALTH SUITE 702
ENVIRONMENTAL PROTECTION AGENCY                              (DOH)                                HONOLULU HI 96813                                                           OEQCHAWAII@DOH.HAWAII.GOV    Email
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  700 W. JEFFERSON STREET
                                                                                                  P.O. BOX 83720
ATTORNEY GENERAL                                             STATE OF IDAHO ATTORNEY GENERAL      BOISE ID 83720-1000                                                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF IDAHO DEPARTMENT OF         1410 N. HILTON
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (DEQ)          BOISE ID 83706                                                                                           First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  100 WEST RANDOLPH STREET
ATTORNEY GENERAL                                             STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                                                                                         First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  1021 NORTH GRAND AVENUE EAST
                                                             STATE OF ILLINOIS ENVIRONMENTAL      P.O. BOX 19276
ENVIRONMENTAL PROTECTION AGENCY                              PROTECTION AGENCY                    SPRINGFIELD IL 62794-9276                                                                                First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPARTMENT
                                                                                                  INDIANA GOVERNMENT CENTER SOUTH
                                                                                                  302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                                             STATE OF INDIANA ATTORNEY GENERAL    INDIANAPOLIS IN 46204                                                                                    First Class Mail




           In re: McDermott International, Inc., et al.
           Case No. 20-30336 (DRJ)                                                                                                Page 10 of 15
                                                          Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 13 of 19
                                                                                                                                     Exhibit A
                                                                                                                                 Master Service List
                                                                                                                              Served as set forth below




                                          DESCRIPTION                        NAME                                                                     ADDRESS                        EMAIL        METHOD OF SERVICE
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF INDIANA DEPARTMENT OF          INDIANA GOVERNMENT CENTER NORTH, 100 N. SENATE AVE.
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL MANAGEMENT (IDEM)         INDIANAPOLIS IN 46204                                      KBURNS@IDEM.IN.GOV           Email
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     1305 E. WALNUT STREET
ATTORNEY GENERAL                                             STATE OF IOWA ATTORNEY GENERAL          DES MOINES IA 50319                                                                     First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF IOWA DEPARTMENT OF NATURAL     502 E. 9TH STREET
ENVIRONMENTAL PROTECTION AGENCY                              RESOURCES (DNR)                         DES MOINES IA 50319-0034                                                                First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                                             STATE OF KANSAS ATTORNEY GENERAL        TOPEKA KS 66612-1597                                                                    First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     CURTIS STATE OFFICE BUILDING
                                                             STATE OF KANSAS DEPARTMENT OF HEALTH    1000 SW JACKSON
ENVIRONMENTAL PROTECTION AGENCY                              AND ENVIRONMENT (DHE)                   TOPEKA KS 66612                                                                         First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                                             STATE OF KENTUCKY ATTORNEY GENERAL      FRANKFORT KY 40601                                                                      First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     500 MERO STREET
                                                             STATE OF KENTUCKY ENERGY AND            5TH FLOOR
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENT CABINET                     FRANKFORT KY 40601                                                                      First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     P.O. BOX 94095
ATTORNEY GENERAL                                             STATE OF LOUISIANA ATTORNEY GENERAL     BATON ROUGE LA 70804-4095                                                               First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF LOUISIANA DEPARTMENT OF        602 N. FIFTH STREET
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (DEQ)             BATON ROUGE LA 70802                                                                    First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     17 STATE HOUSE STATION
                                                             STATE OF MAINE DEPARTMENT OF            28 TYSON DRIVE
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL PROTECTION (DEP)          AUGUSTA ME 04333-0017                                                                   First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     200 ST. PAUL PLACE
ATTORNEY GENERAL                                             STATE OF MARYLAND ATTORNEY GENERAL      BALTIMORE MD 21202-2202                                                                 First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF MARYLAND DEPARTMENT OF THE     1800 WASHINGTON BLVD
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENT (MDE)                       BALTIMORE MD 21230                                                                      First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF MASSACHUSETTS ATTORNEY         ONE ASHBURTON PLACE
ATTORNEY GENERAL                                             GENERAL                                 BOSTON MA 02108-1698                                                                    First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF MASSACHUSETTS DEPARTMENT       1 WINTER STREET
ENVIRONMENTAL PROTECTION AGENCY                              OF ENVIRONMENTAL PROTECTION (DEP)       BOSTON MA 02108                                                                         First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                                     525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                                             STATE OF MICHIGAN ATTORNEY GENERAL      LANSING MI 48909-0212                                                                   First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     525 WEST ALLEGAN STREET
                                                             STATE OF MICHIGAN DEPARTMENT OF         P.O. BOX 30473
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (DEQ)             LANSING MI 48909-7973                                                                   First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     1400 BREMER TOWER
                                                                                                     445 MINNESOTA STREET
ATTORNEY GENERAL                                             STATE OF MINNESOTA ATTORNEY GENERAL     ST. PAUL MN 55101-2131                                                                  First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     7678 COLLEGE ROAD
                                                             STATE OF MINNESOTA POLLUTION CONTROL    SUITE 105
ENVIRONMENTAL PROTECTION AGENCY                              AGENCY (PCA)                            BAXTER MN 56425                                                                         First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     WALTER SILLERS BUILDING
                                                                                                     550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                                             STATE OF MISSISSIPPI ATTORNEY GENERAL   JACKSON MS 39201                                                                        First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF MISSISSIPPI DEPARTMENT OF      P.O. BOX 2261
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (DEQ)             JACKSON MS 39225                                                                        First Class Mail
                                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                                     SUPREME COURT BUILDING
                                                                                                     207 W. HIGH ST.
ATTORNEY GENERAL                                             STATE OF MISSOURI ATTORNEY GENERAL      JEFFERSON CITY MO 65102                                                                 First Class Mail




           In re: McDermott International, Inc., et al.
           Case No. 20-30336 (DRJ)                                                                                                  Page 11 of 15
                                                          Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 14 of 19
                                                                                                                                    Exhibit A
                                                                                                                                Master Service List
                                                                                                                             Served as set forth below




                                          DESCRIPTION                       NAME                                                                      ADDRESS                           EMAIL        METHOD OF SERVICE
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF MISSOURI DEPARTMENT OF        P.O. BOX 176
ENVIRONMENTAL PROTECTION AGENCY                              NATURAL RESOURCES (DNR)                JEFFERSON CITY MO 65102                                          ENVIROLAB@DNR.MO.GOV       Email
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    1520 E SIXTH AVENUE
                                                             STATE OF MONTANA DEPARTMENT OF         P.O. BOX 200901
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (DEQ)            HELENA MT 59620-0901                                                                        First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF N.C. DEPARTMENT OF            1601 MAIL SERVICE CENTER
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENT AND NATURAL RESOURCES      RALEIGH NC 27699-1601                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    2115 STATE CAPITOL
                                                                                                    2ND FL, RM 2115
ATTORNEY GENERAL                                             STATE OF NEBRASKA ATTORNEY GENERAL     LINCOLN NE 68509-8920                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    1200 "N" STREET, SUITE 400
                                                             STATE OF NEBRASKA DEPARTMENT OF        P.O. BOX 98922
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY (NDEQ)           LINCOLN NE 68509                                                                            First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    100 NORTH CARSON STREET
ATTORNEY GENERAL                                             STATE OF NEVADA ATTORNEY GENERAL       CARSON CITY NV 89701                                                                        First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NEVADA DEPARTMENT OF          DIVISION OF ENVIRONMENTAL PROTECTION, 901 SOUTH STEWART STREET
                                                             CONSERVATION AND NATURAL RESOURCES     SUITE 4001
ENVIRONMENTAL PROTECTION AGENCY                              (DEP)                                  CARSON CITY NV 89701–5249                                                                   First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NEW HAMPSHIRE ATTORNEY        33 CAPITOL ST.
ATTORNEY GENERAL                                             GENERAL                                CONCORD NH 03301-0000                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    29 HAZEN DRIVE
                                                             STATE OF NEW HAMPSHIRE DEPARTMENT      P.O. BOX 95
ENVIRONMENTAL PROTECTION AGENCY                              OF ENVIRONMENTAL SERVICES              CONCORD NH 03302-0095                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    RJ HUGHES JUSTICE COMPLEX
                                                                                                    25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                                             STATE OF NEW JERSEY ATTORNEY GENERAL   TRENTON NJ 08625-0080                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NEW MEXICO ATTORNEY           P.O. DRAWER 1508
ATTORNEY GENERAL                                             GENERAL                                SANTA FE NM 87504-1508                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NEW MEXICO ENVIRONMENT        P.O. BOX 5469
ENVIRONMENTAL PROTECTION AGENCY                              DEPARTMENT                             SANTA FE NM 87502-5469                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    THE CAPITOL
ATTORNEY GENERAL                                             STATE OF NEW YORK ATTORNEY GENERAL     ALBANY NY 12224-0341                                                                        First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NORTH CAROLINA ATTORNEY       9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                                             GENERAL                                RALEIGH NC 27699-9001                                                                       First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    STATE CAPITOL
                                                             STATE OF NORTH DAKOTA ATTORNEY         600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                                             GENERAL                                BISMARCK ND 58505-0040                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF NORTH DAKOTA DEPARTMENT OF    918 EAST DIVIDE AVENUE
ENVIRONMENTAL PROTECTION AGENCY                              HEALTH                                 BISMARCK ND 58501-1947                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                                             STATE OF OHIO ATTORNEY GENERAL         COLUMBUS OH 43215                                                                           First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF OHIO ENVIROMENTAL             P.O. BOX 1049
ENVIRONMENTAL PROTECTION AGENCY                              PROTECTION AGENCY                      COLUMBUS OH 43216-1049                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    313 NE 21ST STREET
ATTORNEY GENERAL                                             STATE OF OKLAHOMA ATTORNEY GENERAL     OKLAHOMA CITY OK 73105                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF OKLAHOMA DEPARTMENT OF        707 N ROBINSON
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY                  OKLAHOMA CITY OK 73102                                                                      First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                                    1162 COURT STREET NE
ATTORNEY GENERAL                                             STATE OF OREGON ATTORNEY GENERAL       SALEM OR 97301                                                                              First Class Mail




           In re: McDermott International, Inc., et al.
           Case No. 20-30336 (DRJ)                                                                                                 Page 12 of 15
                                                          Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 15 of 19
                                                                                                                                    Exhibit A
                                                                                                                                Master Service List
                                                                                                                             Served as set forth below




                                          DESCRIPTION                        NAME                                                                        ADDRESS                            EMAIL            METHOD OF SERVICE
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 STRAWBERRY SQUARE
                                                             STATE OF PENNSYLVANIA ATTORNEY      16TH FLOOR
ATTORNEY GENERAL                                             GENERAL                             HARRISBURG PA 17120                                                                                    First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 RACHEL CARSON STATE OFFICE BUILDING
                                                             STATE OF PENNSYLVANIA DEPT OF       400 MARKET STREET
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL PROTECTION            HARRISBURG PA 17101                                                                                    First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 P.O. BOX 366147
ENVIRONMENTAL PROTECTION AGENCY                              STATE OF PUERTO DRNA                SAN JUAN PR 00936                                                                                      First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF SOUTH CAROLINA ATTORNEY    P.O. BOX 11549
ATTORNEY GENERAL                                             GENERAL                             COLUMBIA SC 29211-1549                                                                                 First Class Mail
                                                             STATE OF SOUTH CAROLINA DEPARTMENT ATTN: BANKRUPTCY DEPARTMENT
                                                             OF HEALTH AND ENVIRONMENTAL         2600 BULL STREET
ENVIRONMENTAL PROTECTION AGENCY                              CONTROL                             COLUMBIA SC 29201                                                                                      First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 1302 EAST HIGHWAY 14
                                                             STATE OF SOUTH DAKOTA ATTORNEY      SUITE 1
ATTORNEY GENERAL                                             GENERAL                             PIERRE SD 57501-8501                                                                                   First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 PMB 2020, SD DENR
                                                             STATE OF SOUTH DAKOTA DEPARTMENT OF JOE FOSS BUILDING
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENT AND NATURAL RESOURCES PIERRE SD 57501                                                                                          First Class Mail
                                                             STATE OF STATE OF RHODE ISLAND      ATTN: BANKRUPTCY DEPARTMENT
                                                             DEPARTMENT OF ENVIRONMENTAL         235 PROMENADE ST.
ENVIRONMENTAL PROTECTION AGENCY                              MANAGEMENT                          PROVIDENCE RI 02908-5767                                                                               First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 TN DEPT OF REVENUE
                                                                                                 P.O. BOX 20207
ATTORNEY GENERAL                                             STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                                           steve.butler@ag.tn.gov               Email
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 CAPITOL STATION
                                                                                                 P.O. BOX 12548
STATE ATTORNEY GENERAL                                       STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711-2548                                              PUBLIC.INFORMATION@OAG.STATE.TX.US   First Class Mail and Email
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 BUILDING LETTER
                                                             STATE OF TEXAS COMMISSION ON        P.O. BOX 13087
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY               AUSTIN TX 78711-3087                                              AC@TCEQ.TEXAS.GOV                    Email
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 P.O. BOX 142320
ATTORNEY GENERAL                                             STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114-2320                                                                           First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF UTAH DEPARTMENT OF         195 NORTH 1950 WEST
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENTAL QUALITY               SALT LAKE CITY UT 84116                                                                                First Class Mail
                                                             STATE OF VERMONT DEPT. OF           ATTN: BANKRUPTCY DEPARTMENT
                                                             ENVIROMENTAL CONSERVATION           1 NATIONAL LIFE DRIVE, MAIN 2
ENVIRONMENTAL PROTECTION AGENCY                              COMMISSIONER'S OFFICE               MONTPELIER VT 05620-3520                                                                               First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 900 EAST MAIN STREET
ATTORNEY GENERAL                                             STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                                      First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 629 EAST MAIN STREET
                                                             STATE OF VIRGINIA DEPARTMENT        P.O. BOX 1105
ENVIRONMENTAL PROTECTION AGENCY                              ENVIRONMENT QUALITY                 RICHMOND VA 23218                                                                                      First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 1125 WASHINGTON ST. SE
                                                             STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                                             GENERAL                             OLYMPIA WA 98504-0100                                                                                  First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF WASHINGTON STATE           P.O. BOX 47600
ENVIRONMENTAL PROTECTION AGENCY                              DEPARTMENT OF ECOLOGY               OLYMPA WA 98504-7600                                                                                   First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                             STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                             GENERAL                             CHARLESTON WV 25305                                                                                    First Class Mail
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 WISCONSIN DEPARTMENT OF JUSTICE
                                                                                                 STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                             STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707-7857                                                                                  First Class Mail




           In re: McDermott International, Inc., et al.
           Case No. 20-30336 (DRJ)                                                                                                 Page 13 of 15
                                                           Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 16 of 19
                                                                                                                                       Exhibit A
                                                                                                                                   Master Service List
                                                                                                                                Served as set forth below




                                           DESCRIPTION                         NAME                                                                       ADDRESS                                             EMAIL         METHOD OF SERVICE
                                                                                                      ATTN: BANKRUPTCY DEPARTMENT
                                                              STATE OF WISCONSIN DEPT. OF NATURAL     P.O. BOX 7921
ENVIRONMENTAL PROTECTION AGENCY                               RESOURCES                               MADISON WI 53707-7921                                                                                            First Class Mail
                                                                                                      ATTN: MELINDA S. CAMBELL, CHIEF
                                                              STATE OF WV DEPARTMENT OF               601 57TH STREET, SE
ENVIRONMENTAL PROTECTION AGENCY                               ENVIROMENTAL PROTECTION                 CHARLESTON WV 25304                                                                                              First Class Mail
                                                                                                      ATTN: BANKRUPTCY DEPARTMENT
                                                                                                      122 W 25TH ST
                                                              STATE OF WYOMING DEPARTMENT OF          HERSCHLER BUILDING
ENVIRONMENTAL PROTECTION AGENCY                               ENVIRONMENTAL QUALITY (DEQ)             CHEYENNE WY 82002                                                               KEITH.GUILLE@WYO.GOV             Email
                                                                                                      ATTN: DARRYL MOHAN-SEENATH, ANA-LISA ALLEN, RAY DUNCAN, SHASHI MAHARAJH         RAY.DUNCAN@STORK.COM
                                                                                                      403 PACIFIC AVENUE                                                              SHASHI.MAHARAJH@STORK.COM
                                                              STORK TECHNICAL SERVICES TRINIDAD AND   POINT LISAS INDUSTRIAL ESTATE                                                   DARRYL.MOHAN-SEENATH@STORK.COM
TOP 50 UNSECURED CREDITOR                                     TOBAGO LIMITED                          CALIFORNIA TRINIDAD & TOBAGO                                                    ANA-LISA.ALLEN@STORK.COM         Email
                                                                                                      ATTN: DARRYL MOHAN-SEENATH, ANA-LISA ALLEN, RAY DUNCAN, SHASHI MAHARAJH         RAY.DUNCAN@STORK.COM
                                                                                                      STORK HEADOFFICE – UTRECHT                                                      SHASHI.MAHARAJH@STORK.COM
                                                              STORK TECHNICAL SERVICES TRINIDAD AND   VAN DEVENTERLAAN 121                                                            DARRYL.MOHAN-SEENATH@STORK.COM
TOP 50 UNSECURED CREDITOR                                     TOBAGO LIMITED                          UTRECHT 3528 AG NETHERLANDS                                                     ANA-LISA.ALLEN@STORK.COM         Email
                                                                                                      ATTN: JARRETT "SMILEY" SMITH
                                                                                                      2437 WESTWOOD RD
TOP 50 UNSECURED CREDITOR                                     SUN INDUSTRIAL GROUP LLC                WESTLAKE LA 70669                                                                                                First Class Mail
                                                                                                      ATTN: AP CONTACT1; ANIL BISHT; PO CONTACT1; PRAKASH KASAPPA; PRAVIN MUNNALURI
                                                                                                      9TH FLOOR, PLOT NO 241/242, NIRMAL BUILDING                                     ANIL.BISHT@TCS.COM
                                                                                                      BARRISTER RAJANI PATEL MARG, NARIMAN POINT                                      PRAKASH.K@TCS.COM
TOP 50 UNSECURED CREDITOR                                     TATA CONSULTANCY SERVICES LIMITED       MUMBAI MAHARASHTRA 400021 INDIA                                                 PRAVINKUMAR.M@TCS.COM            Email
                                                                                                      ATTN: ERIC LE-GUERCH; MARCELA SANTINI; STEPHANE PRADAT                          ERIC.LE-GUERCH@TECHNIPFMC.COM
                                                                                                      6-8 ALLEE DE L'ARCHE                                                            MASANTINI@TECHNIP.COM
TOP 50 UNSECURED CREDITOR                                     TECHNIP FRANCE SA                       PARIS LA DEFENSE CEDEX 92973 FRANCE                                             STEPHANE.PRADAT@TECHNIPFMC.COM   Email
                                                                                                      ATTN: TODD HEADDEN
                                                                                                      BANKRUPTCY & COLLECTIONS DIVISION
                                                                                                      P. O. BOX 12548- MC 008
COUNSEL TO THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY      TEXAS ATTORNEY GENERAL'S OFFICE         AUSTIN TX 78711-2548                                                            TODD.HEADDEN@OAG.TEXAS.GOV       Email
                                                                                                      ATTN: KATHARINE BATTAIA CLARK
                                                                                                      1919 MCKINNEY AVE.
                                                                                                      SUITE 100
COUNSEL TO SUNDYNE, LLC                                       THOMPSON COBURN LLP                     DALLAS TX 75201                                                                 KCLARK@THOMPSONCOBURN.COM        Email
                                                                                                      ATTN: ALEXANDRE KRZONKALLA, ROSANGELA GOMES
                                                                                                      PRACA QUINZE DE NOVEMBRO 34 5 ANDAR                                             ALEXANDRE@TSTRANSHIP.COM.BR
TOP 50 UNSECURED CREDITOR                                     TRANSHIP TRANSPORTES MARITIMOS LTDA     CENTRO RIO DE JANEIRO 27930-070 BRAZIL                                          RGOMES@TSTRANSHIP.COM.BR         Email
                                                                                                      ATTN: ALEXANDRE KRZONKALLA, ROSANGELA GOMES
                                                                                                      RUA MARIO TRILHA, 208 PARTE - ILHA DA CONCEIÇÃO                                 ALEXANDRE@TSTRANSHIP.COM.BR
TOP 50 UNSECURED CREDITOR                                     TRANSHIP TRANSPORTES MARITIMOS LTDA     NITEROI RIO DE JANEIRO 24050-190 BRAZIL                                         RGOMES@TSTRANSHIP.COM.BR         Email
                                                                                                      ATTN: JAVED MOHAMMED, GENERAL MANAGER
                                                                                                      LABDICO INDUSTRIAL ESTATE, 7B ST.
                                                              TRINIDAD OFFSHORE FABRICATORS           LA BREA
TOP 50 UNSECURED CREDITOR                                     UNLIMITED                               NEW JERSEY, BRIGHTON TRINIDAD & TOBAGO                                          INFO@TOFCOTT.COM                 Email
                                                                                                      ATTN: MARINER KEMPER, CHAIRMAN, PRESIDENT AND CHIEF EXECUTIVE OFFICER
                                                                                                      1010 GRAND BOULEVARD
INDENTURE TRUSTEE FOR DEBTORS' UNSECURED NOTES                UMB BANK, N.A.                          KANSAS CITY MO 64106                                                                                             First Class Mail
                                                                                                      ATTN: TONYA W. CONLEY, LILA L. HOWE
                                                                                                      1400 DOUGLAS STREET
                                                                                                      STOP 1580
UNION PACIFIC RAILROAD COMPANY                                UNION PACIFIC RAILROAD COMPANY          OMAHA NE 68179                                                                  BANKRUPTCYNOTICES@UP.COM         Email
                                                                                                      ATTN: MICHAEL J. KNEELAND, CHAIRMAN
                                                                                                      100 FIRST STAMFORD PLACE STE 700
TOP 50 UNSECURED CREDITOR                                     UNITED RENTALS ATLANTA                  STAMFORD CT 06902                                                                                                First Class Mail
                                                                                                      ATTN: RICHARD A. KINCHELOE
                                                                                                      SOUTHERN DISTRICT OF TEXAS
                                                                                                      1000 LOUISIANA ST, SUITE 2300
COUNSEL TO THE UNITED STATES OF AMERICA                       UNITED STATES ATTORNEY'S OFFICE         HOUSTON TX 77002                                                                RICHARD.KINCHELOE@USDOJ.GOV      Email
                                                                                                      ATTN: RYAN K. PATRICK
                                                                                                      ONE SHORELINE PLAZA SOUTH TOWER
                                                              US ATTORNEY FOR SOUTHERN DISTRICT OF    800 N SHORELINE BLVD STE. 500
US ATTORNEY FOR THE SOUTHERN DISTRICT OF TEXAS                TEXAS                                   CORPUS CHRISTI TX 78401                                                         USATXS.ATTY@USDOJ.GOV            First Class Mail and Email
                                                                                                      ATTN: MICHAEL BAIN, P.E.
                                                                                                      11500 CHARLES ROAD
TOP 50 UNSECURED CREDITOR                                     W INDUSTRIES OF TEXAS LLC               HOUSTON TX 77041                                                                                                 First Class Mail
                                                                                                      ATTN: TOMMY LYNN
                                                                                                      6602 PETROPARK
TOP 50 UNSECURED CREDITOR                                     W INDUSTRIES OF TEXAS LLC               JERSEY VILLAGE TX 77041                                                         TOMMY_LYNN@W-INDUSTRIES.COM      Email




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                   Page 14 of 15
                                                                      Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 17 of 19
                                                                                                                                                Exhibit A
                                                                                                                                            Master Service List
                                                                                                                                         Served as set forth below




                                           DESCRIPTION                                      NAME                                                                  ADDRESS                                                EMAIL               METHOD OF SERVICE
                                                                                                               ATTN: BANKRUPTCY DEPARTMENT
                                                                                                               441 4TH STREET, NW
ATTORNEY GENERAL                                                         WASHINGTON DC ATTORNEY GENERAL        WASHINGTON DC 20001                                                                                                      First Class Mail
                                                                                                               ATTN: MATTHEW B. PROBUS
                                                                                                               ONE SUGAR CREEK CENTER BLVD
                                                                                                               SUITE 880
COUNSEL TO AKER SOLUTIONS, INC.                                          WAUSON | PROBUS                       SUGAR LAND TX 77478                                                                  MBPROBUS@W-PLAW.COM                 Email
                                                                                                               ATTN: ALFREDO R. PÉREZ AND CLIFFORD CARLSON
                                                                                                               700 LOUISIANA STREET
                                                                                                               SUITE 1700                                                                           ALFREDO.PEREZ@WEIL.COM
COUNSEL TO ZACHRY INDUSTRIAL, INC.                                       WEIL, GOTSHAL & MANGES LLP            HOUSTON TX 77002                                                                     CLIFFORD.CARLSON@WEIL.COM           Email
                                                                                                               ATTN: ANDREW PRATT, CHRISTOPHER BARNETT, WYATT ADAMS                                 CBIGROUP@WHOLESALEELECTRIC.COM
                                                                                                               4040 GULFFREEWAY                                                                     CBARNETT@WHOLESALEELECTRIC.COM
TOP 50 UNSECURED CREDITOR                                                WHOLESALE ELECTRIC SUPPLY CO          HOUSTON TX 77004                                                                     WADAMS@WHOLESALEELECTRIC.COM        Email
                                                                                                               ATTN: ANTONIO J. RODRIGUEZ, MICHAEL A. HAROWSKI, ASHLEY E. BANE                      ANTONIO.RODRIGUEZ@WILSONELSER.COM
COUNSEL TO ALLSEAS MARINE CONTRACTORS S.A., CALAMITY JANE TRANSPORT      WILSON, ELSER, MOSKOWITZ, EDELMAN &   650 POYDRAS STREET, SUITE 2200                                                       MICHAEL.HAROWSKI@WILSONELSER.COM
CHARTERING N.V.                                                          DICKER LLP                            NEW ORLEANS LA 70130                                                                 ASHLEY.BANE@WILSONELSER.COM         Email
                                                                                                               ATTN: KEVIN T. DOSSETT
COUNSEL TO ALLSEAS MARINE CONTRACTORS S.A., CALAMITY JANE TRANSPORT      WILSON, ELSER, MOSKOWITZ, EDELMAN &   909 FANNIN STREET, SUITE 3300
CHARTERING N.V.                                                          DICKER LLP                            HOUSTON TX 77010                                                                     KEVIN.DOSSETT@WILSONELSER.COM       Email
                                                                                                               ATTN: MARK G. LEDWIN
COUNSEL TO ALLSEAS MARINE CONTRACTORS S.A., CALAMITY JANE TRANSPORT      WILSON, ELSER, MOSKOWITZ, EDELMAN &   1133 WESTCHESTER AVENUE
CHARTERING N.V.                                                          DICKER LLP                            WHITE PLAINS NY 10604                                                                MARK.LEDWIN@WILSONELSER.COM         Email
                                                                                                               ATTN: SEAN B. DAVIS
                                                                                                               600 TRAVIS STREET
                                                                                                               SUITE 5200
COUNSEL TO POWELL ELECTRICAL SYSTEMS, INC.                               WINSTEAD PC                           HOUSTON TX 77002                                                                     SBDAVIS@WINSTEAD.COM                Email
                                                                                                                                                                                                    CWALDMAN@WOLFPOPPER.COM
                                                                                                               ATTN: CHET B. WALDMAN, MATTHEW INSLEY-PRUITT, ROBERT C. FINKEL & SEAN M. ZAROOGIAN   MINSLEY-PRUITT@WOLFPOPPER.COM
                                                                                                               845 THIRD AVENUE, 12TH FLOOR                                                         RFINKEL@WOLFPOPPER.COM
COUNSEL FOR PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI           WOLF POPPER, LLP                      NEW YORK NY 10023                                                                    SZAROOGIAN@WOLFPOPPER.COM           Email
                                                                                                               ATTN: ELIZABETH E. KLINGENSMITH
                                                                                                               811 MAIN STREET, SUITE 3130
COUNSEL TO MMR CONSTRUCTORS INC.                                         WOMBLE BOND DICKINSON (US) LLP        HOUSTON TX 77002                                                                     LIZ.KLINGENSMITH@WBD-US.COM         Email
                                                                                                               ATTN: MATTHEW P. WARD, MORGAN L. PATTERSON
                                                                                                               1313 NORTH MARKET STREET, SUITE 1200                                                 MATTHEW.WARD@WBD-US.COM
COUNSEL TO MMR CONSTRUCTORS INC.                                         WOMBLE BOND DICKINSON (US) LLP        WILMINGTON DE 19801                                                                  MORGAN.PATTERSON@WBD-US.COM         Email
                                                                                                               ATTN: CHRISPIJIN M
                                                                                                               EUROWEG 2 3825 HD AMERSFOORT
TOP 50 UNSECURED CREDITOR                                                YOKOGAWA EUROPE SOLUTIONS BV          AMERSFOOT UTRECHT 3825 HD NETHERLANDS                                                MARTIN.CHRISPIJN@NL.YOKOGAWA.COM    Email
                                                                                                               ATTN: ALI EL ALI, MANAGING DIRECTOR
                                                                                                               PLOT 103, AREA 16 ZMI YARD, ICADII
                                                                                                               MUSAFAH
TOP 50 UNSECURED CREDITOR                                                ZAKHER MARINE SAUDI CO LTD            ABU DHABI UNITED ARAB EMIRATES                                                                                           First Class Mail




            In re: McDermott International, Inc., et al.
            Case No. 20-30336 (DRJ)                                                                                                            Page 15 of 15
Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 18 of 19




                             Exhibit B
                                                                                               Case 20-30336 Document 1082 Filed in TXSB on 02/24/21 Page 19 of 19
                                                                                                                                                                                                  Exhibit B
                                                                                                                                                                                          Notice Parties Service List
                                                                                                                                                                                     Served via first class mail and email




             NAME                                                   NOTICE NAME                                        ADDRESS 1                           ADDRESS 2                          ADDRESS 3                           ADDRESS 4            CITY              STATE       POSTAL CODE                                                     EMAIL
Ba ker Botts LLP                        Attn: Da vi d Sterl i ng                                      The Honora bl e Lorna G Schofi el d    Uni ted Sta tes Di s tri ct Judge   Southern Di s tri ct of New York            500 Pea rl Street   New York              NY        10007             Da vi d.s terl i ng@ba kerbotts .com
Ka hn Swi ck & Foti , LLC               Attn: Ki m Mi l l er                                          250 Pa rk Ave, Sui te 2040                                                                                                                 New York             NY         10177             ki m.mi l l er@ks fcouns el .com
Ka hn Swi ck & Foti , LLC               Attn: Lewi s S. Kha n & Ma tther Wooda rd                     206 Covi ngton St                                                                                                                          Ma di s onvi l l e   LA         70447             l ewi s .ka hn@ks fcouns el .com; ma tthew.wooda rd@ks fcouns el .com
                                        Attn: La werence Rol ni ck, Ma rc Kra mer, Thoma s Redburn,                                                                                                                                                                                                l rol ni ck@l owens tei n.com; mkra mer@l owens tei n.com; tredburn@l owens tei n.com;
Lowens tei n Sa ndl er LLP              Ri cha rd Bodna r, Bra ndon Fi erro                           1251 Avenue of the Ameri ca s                                                                                                              New York             NY         10020             rbodna r@l owens tei n.com; bfi erro@l owens tei n.com
Pomera ntz LLP                          Attn: Jeremy Li derma n                                       600 Thi rd Ave                                                                                                                             New York             NY         10016             ja l i eberma n@poml a w.com
Pomera ntz LLP                          Attn: Pa tri ck Da hl s torm, Jos hua Si l verma n            10 South La Sa l l e St, Sui te 3505                                                                                                       Chi ca go            IL         60603             jbs i l verma n@poml a w.com; pda hl s trom@poml a w.com




                In re: McDermott International, Inc., et al.
                Case No. 20-30336 (DRJ)                                                                                                                                                           Page 1 of 1
